Exhibit 10.1

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Execution Copy

LICENSE AND COMMERCIALIZATION AGREEMENT
by and between

JAVELIN PHARMACEUTICALS, INC.
and
THERABEL PHARMA NV

January 15, 2009

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

TABLE OF CONTENTS

 

 

 

 

 

 

1.

 

DEFINITIONS

 

1

 

 

 

 

 

2.

 

GRANT OF LICENSES

 

12

 

 

 

 

 

 

2.1.

 

License to Therabel

 

12

 

 

 

 

 

 

 

2.2.

 

Sublicensing

 

12

 

 

 

 

 

 

 

2.3.

 

Right of Reference

 

12

 

 

 

 

 

 

 

2.4.

 

No Other Rights

 

13

 

 

 

 

 

 

 

2.5.

 

Sale of Javelin Pharmaceuticals (U.K.) Limited

 

13

 

 

 

 

 

 

 

2.6.

 

Section 365(n)

 

13

 

 

 

 

 

 

 

2.7.

 

Non-Competition

 

14

 

 

 

 

 

 

 

2.8.

 

[***]

 

14

 

 

 

 

 

 

3.

 

DECISION MAKING AND DISPUTE RESOLUTION

 

14

 

 

 

 

 

 

3.1.

 

Overview

 

14

 

 

 

 

 

 

 

3.2.

 

Joint Steering Committee

 

14

 

 

 

 

 

 

 

3.3.

 

Other Committees

 

16

 

 

 

 

 

 

 

3.4.

 

Elevation and Dispute Resolution

 

16

 

 

 

 

 

 

4.

 

REGULATORY SUBMISSION ACTIVITIES, COMMERCIALIZATION AND DEVELOPMENT

 

17

 

 

 

 

 

 

4.1.

 

Regulatory Submission Activities

 

17

 

 

 

 

 

 

 

4.2.

 

Regulatory Matters

 

18

 

 

 

 

 

 

 

4.3.

 

Adverse Events

 

19

 

 

 

 

 

 

 

4.4.

 

Product Label Changes

 

19

 

 

 

 

 

 

 

4.5.

 

Manufacture and Supply of Licensed Products

 

20

i

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

 

 

4.6.

 

Quality Agreement

 

20

 

 

 

 

 

 

 

4.7.

 

Commercialization in the Territory

 

20

 

 

 

 

 

 

 

4.8.

 

Phase IV and Publication Strategy

 

22

 

 

 

 

 

 

 

4.9.

 

Development

 

23

 

 

 

 

 

 

5.

 

CONSIDERATION

 

23

 

 

 

 

 

 

5.1.

 

Upfront Payments

 

23

 

 

 

 

 

 

 

5.2.

 

Milestones

 

23

 

 

 

 

 

 

 

5.3.

 

Royalties

 

25

 

 

 

 

 

 

 

5.4.

 

Matters Concerning Payments

 

27

 

 

 

 

 

 

 

5.5.

 

Interest

 

28

 

 

 

 

 

 

6.

 

COVENANTS

 

28

 

 

 

 

 

 

6.1.

 

Third Party Consents

 

28

 

 

 

 

 

 

 

6.2.

 

Confidentiality

 

29

 

 

 

 

 

 

 

6.3.

 

Compliance with Law

 

31

 

 

 

 

 

 

7.

 

REPRESENTATIONS AND WARRANTIES

 

32

 

 

 

 

 

 

 

7.1.

 

Representations and Warranties of Each Party

 

32

 

 

 

 

 

 

 

7.2.

 

Additional Representations and Warranties of Javelin

 

33

 

 

 

 

 

 

 

7.3.

 

Additional Representations and Warranties of Therabel

 

34

 

 

 

 

 

 

 

7.4.

 

No Inconsistent Agreements

 

34

 

 

 

 

 

 

 

7.5.

 

Disclaimer

 

34

 

 

 

 

 

 

8.

 

INTELLECTUAL PROPERTY

 

34

 

 

 

 

 

 

8.1.

 

Ownership

 

34

 

 

 

 

 

 

 

8.2.

 

Prosecution and Maintenance of Patent Rights and other IP Rights

 

35

ii

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

 

 

8.3.

 

Trademarks

 

36

 

 

 

 

 

 

 

8.4.

 

Enforcement of Technology Rights and Trademarks

 

37

 

 

 

 

 

 

 

8.5.

 

Third Party Claims

 

37

 

 

 

 

 

 

 

8.6.

 

Patent Marking

 

38

 

 

 

 

 

 

 

8.7.

 

No Implied Licenses

 

38

 

 

 

 

 

 

 

8.8.

 

Privileged Communications

 

38

 

 

 

 

 

 

9.

 

TERM AND TERMINATION

 

39

 

 

 

 

 

 

9.1.

 

Term

 

39

 

 

 

 

 

 

 

9.2.

 

Termination

 

39

 

 

 

 

 

 

 

9.3.

 

Change of Control

 

41

 

 

 

 

 

 

 

9.4.

 

Survival of Certain Obligations

 

42

 

 

 

 

 

 

10.

 

LICENSED PRODUCT LIABILITY, INDEMNIFICATION AND INSURANCE

 

42

 

 

 

 

 

 

 

10.1.

 

Indemnification by Javelin

 

42

 

 

 

 

 

 

 

10.2.

 

Indemnification by Therabel

 

42

 

 

 

 

 

 

 

10.3.

 

Procedure

 

42

 

 

 

 

 

 

 

10.4.

 

Insurance

 

43

 

 

 

 

 

 

 

10.5.

 

Liability Limitations

 

43

 

 

 

 

 

 

11.

 

MISCELLANEOUS

 

44

 

 

 

 

 

 

11.1.

 

Governing Law and Arbitration

 

44

 

 

 

 

 

 

 

11.2.

 

Force Majeure

 

44

 

 

 

 

 

 

 

11.3.

 

Additional Approvals

 

45

 

 

 

 

 

 

 

11.4.

 

Waiver and Non-Exclusion of Remedies

 

45

 

 

 

 

 

 

 

11.5.

 

Notices

 

45

iii

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

 

 

11.6.

 

Entire Agreement

 

47

 

 

 

 

 

 

 

11.7.

 

Amendment

 

47

 

 

 

 

 

 

 

11.8.

 

Assignment

 

47

 

 

 

 

 

 

 

11.9.

 

No Benefit to Others

 

47

 

 

 

 

 

 

 

11.10.

 

Counterparts

 

47

 

 

 

 

 

 

 

11.11.

 

Severability

 

47

 

 

 

 

 

 

 

11.12.

 

Further Assurance

 

48

 

 

 

 

 

 

 

11.13.

 

Publicity

 

48

 

 

 

 

 

 

 

11.14.

 

Relationship of the Parties

 

48

iv

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

LICENSE AND COMMERCIALIZATION AGREEMENT

 

 

 

          This LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is
entered into on this 15th day of January, 2009 (the “Execution Date”), by and
among Javelin Pharmaceuticals, Inc., a Delaware corporation (“Javelin”) and
Therabel Pharma N.V., a limited liability company organized and existing under
the laws of the Netherlands, with registered seat at Takkebijsters 17, 4817BL
Breda, the Netherlands, registered with the Chamber of Commerce under number
332475990000 (“Therabel”). Javelin and Therabel may each be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

 

 

BACKGROUND

 

 

          Javelin has developed (and/or has received licenses to) certain
pharmaceutical products which have uses or potential uses in the treatment and
prevention of disease in humans.

 

 

 

          Therabel is engaged in the commercialization of human pharmaceutical
products.

 

 

 

          Javelin and Therabel desire to collaborate on the commercialization of
Javelin’s pharmaceutical products on the terms and conditions set forth in this
Agreement.

 

 

 

AGREEMENT

 

 

          NOW THEREFORE, in consideration of the mutual promises and covenants
set forth below and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


 

 

1.

DEFINITIONS.

 

 

 

          1.1. “Affiliate(s)” means, with respect to an Entity, any Entity that
controls, is controlled by, or is under common control with such first Entity.
For purposes of this definition only, “control” means (a) to possess, directly
or indirectly, the power to direct the management or policies of a Entity,
whether through ownership of voting securities or by contract relating to voting
rights or corporate governance, or (b) to own, directly or indirectly, more than
fifty percent (50%) of the outstanding voting securities or other ownership
interests of such Entity.

 

 

 

          1.2. “Applicable Laws” means all applicable statutes, ordinances,
regulations, rules, or orders of any kind whatsoever of any Regulatory Authority
or other governmental authority that may be in effect from time to time in the
Territory.

 

 

 

          1.3. “Assumed Agreements” has the meaning set forth in Section 4.5.

1

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          1.4. “Calendar Quarter” means each of the three (3) consecutive month
periods ending on March 31, June 30, September 30, and December 31.

 

 

 

          1.5. “Calendar Year” means each twelve (12) month period ending
December 31st.

 

 

 

          1.6. “Change of Control” means any of the following: (a) the sale or
disposition of all or substantially all of the assets of a Party to a Third
Party, (b) the acquisition by a Third Party, other than an employee benefit plan
(or related trust) sponsored or maintained by a Party or any of its Affiliates,
of more than fifty percent (50%) of such Party’s outstanding shares of voting
capital stock, (c) the appointment or election to the Board of Directors of a
Party of members constituting a majority of such Board who were not appointed,
approved or recommended for election by the Board of Directors as constituted
immediately prior to the appointment or election of such majority, or (d) the
merger or consolidation of a Party with or into another corporation, other than,
in the case of (b) or (c) of this Section, an acquisition or a merger or
consolidation of a Party in which holders of shares of such Party’s voting
capital stock immediately prior to the acquisition, merger or consolidation have
at least a majority of the ownership of voting capital stock of the acquiring
Third Party or the surviving corporation in such merger or consolidation, as the
case may be, immediately after the merger or consolidation. Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur on account of an
initial public offering, the acquisition of securities of a Party by an
institutional investor, or Affiliate thereof, that acquires a Party’s securities
in a transaction or series of related transactions as a passive investment which
does not affect the management of such Party, or a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the corporate
domicile of a Party.

 

 

 

          1.7. “COGS” means the direct Manufacturing costs with respect to the
Licensed Products as well as all costs with respect to the transportation of the
Licensed Product to (and the delivery of the Licensed Product at) Therabel’s
warehouse (or the warehouse of Therabel’s designee), determined in accordance
with GAAP, consistently applied. For the avoidance of doubt, “COGS” shall not
include the costs or charges associated with the distribution of the Licensed
Product.

 

 

 

          1.8. “Commercialization” means any and all activities of importing
(with the exception, however, of the importation of the Existing Inventory),
marketing, promoting, distributing, offering for sale and selling a Licensed
Product in the Field in the Territory, including for example pre-commercial
launch market development activities conducted in anticipation of Regulatory
Approval, such as preparing advertising and promotional materials, sales force
training and all activities, interactions and correspondence with a Regulatory
Authority regarding Phase IV clinical trials. For the avoidance of doubt,
Commercialization includes pharmacovigilance activities and Promotion, but does
not

2

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

include Development, Regulatory Submission Activities or Manufacturing. When
used as a verb, “Commercialize” means to engage in Commercialization.

 

 

 

          1.9. “Commercialization Plan” has the meaning set forth in Section
4.7.1.

 

 

 

          1.10. “Commercially Reasonable Efforts” means for each Party, the
carrying out of obligations in a diligent and sustained manner using such
efforts and resources normally used by a company in the same business with
similar resources as a Party for a product owned by it or to which it has rights
of the type it has hereunder, which is of similar market potential at a similar
stage in its development or product life, taking into account, without
limitation, issues of safety and efficacy, product profile, the proprietary
position of the product, the regulatory environment and status of the product,
and other relevant scientific factors, market conditions then prevailing,
including the competitive environment (but without regard to other products
being developed or commercialized by such Party outside of this Agreement),
profitability, profitability expectations, the extent of market exclusivity, the
cost and any other burden to have the product approved by any relevant
Regulatory Authority or any other authority or to obtain reimbursement
approvals, health economic claims, and other similar factors reasonably
determined by the Party to be relevant. “Commercially Reasonable” as used herein
shall be interpreted in a corresponding manner.

 

 

 

          1.11. “Compound” means diclofenac sodium having the chemical name
[***].

 

 

 

          1.12. “Confidential Information” means, with respect to a Party, all
information (and all tangible and intangible embodiments thereof), which is
controlled by such Party or otherwise related to such Party, and is disclosed by
such Party to the other Party pursuant to this Agreement in writing, orally,
electronically, visually or by other means, and is designated as confidential by
the disclosing Party whether by means reasonably calculated to inform the other
Party of the confidential nature of such information, prior to or at the time
any such information is disclosed by the disclosing Party to the other Party. In
addition, any technical information disclosed at a meeting of the JSC or any
other committee established pursuant to this Agreement shall constitute
Confidential Information unless otherwise specified.

 

 

 

          1.13. “Contraindication Label Change” shall mean [***].

 

 

 

          1.14. “Control” or “Controlled” means, with respect to any
intellectual property right of a Party, that the Party or its Affiliate owns or
has a license to such intellectual property right, other than pursuant to this
Agreement, and has the ability to grant access, a license, or a sublicense to
such intellectual property right to the other Party as provided in this
Agreement without violating an agreement with or other rights of any Third
Party.

3

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          1.15. “Development” means, to the extent applicable, the development
of new forms of the Licensed Product (i.e. any forms, including low dose forms,
that are different from the form of the Licensed Product as currently
Commercialized in the United Kingdom) for Commercialization in the Territory.
When used as a verb, “Develop” means to engage in Development.

 

 

 

          1.16. “Development Plan” means, to the extent applicable, the
comprehensive plan for Development.

 

 

 

          1.17. “Dispute Resolution Panel” shall mean the panel of experts to be
appointed on a issue by issue basis and consisting of either (i) the Independent
Financial Expert the Independent Regulatory and Reimbursement Expert and a third
qualified independent expert (having a related background and/or knowledge
relevant to the dispute) selected jointly by the Independent Financial Expert
and the Independent Regulatory Expert and who shall act as chair of the panel or
(ii) if expressly agreed to by the parties in writing such other expert(s) as
jointly nominated by the Parties on a issue by issue basis.

 

 

 

          1.18. “Dyloject Trademark” means Dyloject®.

 

 

 

          1.19. “Effective Date” means the date on which Javelin shall have
received (i) all consents required by Section 6.1(i) hereof and (ii) all
consents necessary to assign to Therabel (or Therabel’s designated Affiliate)
the Assumed Agreements under Section 4.5 hereof on the terms, in all material
respects, that the Assumed Agreements exist on the Execution Date.

 

 

 

          1.20. “EMEA” means the Regulatory Agency known as either the European
Medicines Agency or the European Agency for the Evaluation of Medicinal
Products, or a successor agency with responsibilities comparable to those of the
European Medicines Agency or the European Agency for the Evaluation of Medicinal
Products.

 

 

 

          1.21. “Entity” means any natural person, corporation, firm, general
partnership, limited partnership, limited liability company or partnership,
proprietorship, other business organization or entity, trust, union, association
or governmental or regulatory authority.

 

 

 

          1.22. “European Economic Area” means [***].

 

 

 

          1.23. “Existing Inventory” means Javelin’s remaining inventory of the
Licensed Product for sale in the Territory in its possession or under its
control which was produced prior to the Effective Date and has a shelf life as
of the Effective Date of at least [***]. The estimated quantities of such
inventory are set forth in Schedule 4.5(C).

4

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          1.24. “FD&C Act” means the United States Federal Food, Drug, and
Cosmetic Act, as amended, and the regulations promulgated thereunder.

 

 

 

          1.25. “FDA” means the United States Food and Drug Administration or
any successor agency thereto.

 

 

 

          1.26. “Field” means the treatment, prevention, modulation or diagnosis
of any disease, disorder or condition in humans.

 

 

 

          1.27. “First Commercial Sale” means, with respect to the Licensed
Product and any country of the Territory, the first sale of such Licensed
Product under this Agreement for use in the Field to a Third Party in such
country, after such Licensed Product has been granted Regulatory Approval for
use in the Field by the competent Regulatory Authorities in such country.

 

 

 

          1.28. “First Subsequent Regulatory Submission Plan” means the
comprehensive country-by-country plan for the Regulatory Submission of the
Licensed Product for the purposes of obtaining Regulatory Approval in [***]
except for those countries described in the Initial Regulatory Submission Plan,
detailing Therabel’s specific strategies and timelines for seeking marketing
authorization, including the identification of countries in which Therabel
desires not to commercialize the Licensed Products.

 

 

 

          1.29. “Force Majeure” has the meaning set forth in Section 11.2.

 

 

 

          1.30. “GAAP” means generally accepted accounting principles using the
International Financial Reporting Standards (IFRS), as in effect from time to
time in the Territory.

 

 

 

          1.31. “Improvements” means (i) all Know-How necessary or useful to
manufacture, develop or commercialize any injectable form of the Compound
combined with a solubilizing excipient, including without limitation any method
of making such combination, any composition or formulations of such combination,
or any method of using or administering such combination and (ii) all Patent
Rights that cover or recite any injectable form of the Compound combined with a
solubilizing excipient, any method of making such combination, any composition
or formulations of such combination, or the method of using or administering
such combination.

 

 

 

          1.32. “Indemnified Party” has the meaning set forth in Section 10.3.

 

 

 

          1.33. “Indemnifying Party” has the meaning set forth in Section 10.3.

 

 

 

          1.34. “Independent Financial Expert” shall mean a senior partner of an
independent international accounting firm having relevant expertise with respect
to the

5

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

country in respect of which the dispute has arisen and having a related
background and/or knowledge relevant to the dispute, as jointly appointed by the
Parties or if the Parties fail to agree on the identity of the expert, as
appointed by the arbitrational tribunal in accordance with Section 11.1.

 

 

          1.35. “Independent Regulatory and Reimbursement Expert” shall mean a
reputed expert in the field of regulatory and reimbursement matters, having
relevant expertise with respect to the country in respect of which the dispute
has arisen and having related background and/or knowledge relevant to the
dispute, as jointly appointed by the Parties on a issue by issue basis, or if
the Parties fail to agree on the identity of the expert, as appointed by the
arbitrational tribunal in accordance with Section 11.1.

 

 

 

          1.36. “Infringement” has them caning set forth in Section 8.4.1.

 

 

 

          1.37. “Initial Regulatory Submission Plan” means the comprehensive
plan for the Regulatory Submission of the Licensed Product for the purpose of
obtaining Regulatory Approval in [***], and other countries of the Territory as
agreed by the JSC in accordance with Section 4.1, which will then be considered,
together with [***] as the “first wave countries”, detailing Therabel’s specific
strategies and timelines for seeking marketing authorization.

 

 

 

          1.38. “IP Owners” means any and all Third Parties having proprietary
interest in the Javelin Technology, including but not limited to Janssen
Pharmaceutica NV, Shimoda Biotech (Proprietary) Ltd., Farmarc Netherlands N.V.
and Farmarc Netherlands Antilles.

 

 

 

          1.39. “Javelin House Marks” has the meaning set forth in Section
8.3.3.

 

 

 

          1.40. “Javelin Improvements” means Improvements that Javelin Controls
as of the Effective Date or that comes into the Control of Javelin during the
Term.

 

 

 

          1.41. “Javelin Know-How” means Know-How that Javelin Controls as of
the Effective Date or that comes into the Control of Javelin during the Term,
in, each case, to the extent necessary or useful in the Territory to
Manufacture, Commercialize a Licensed Product or conduct the Regulatory
Submission Activities, including without limitation any method of making a
Licensed Product, any composition or formulations of a Licensed Product, or any
method of using or administering a Licensed Product.

 

 

 

          1.42. “Javelin Patent Rights” means any Patent Right that Javelin
Controls (including without limitation the patent rights listed in Schedule
1.42) as of the Effective Date or that comes into the Control of Javelin during
the Term of this Agreement, in each case, to the extent such rights cover or
recite a Licensed Product, any method of making a

6

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

          Licensed Product, any composition or formulations of a Licensed
Product, or the method of using or administering a Licensed Product.

 

 

 

 

          1.43. “Javelin Technology” means (i) the Javelin Know-How, (ii) the
Javelin Patent Rights and (iii) the Javelin Improvements.

 

 

 

 

          1.44. “JSC” has the meaning set forth in Section 3.2.

 

 

 

 

          1.45. “Know-How” means all inventions, discoveries, data, information
(including scientific, technical or regulatory information), processes, methods,
techniques, materials, technology, results, analyses, laboratory, pre-clinical
and clinical data, or other know-how, whether or not patentable, including
without limitation pharmacology, toxicology, drug stability, manufacturing and
formulation methodologies and techniques, clinical and non-clinical safety and
efficacy studies, marketing studies, absorption, distribution, metabolism and
excretion studies.

 

 

 

 

          1.46. “Licensed Formulation” means any combination of the Compound and
[***] that is covered by any claim in the Javelin Patent Rights that exist on
the Effective Date.

 

 

 

 

          1.47. “Licensed Product” means any [***] that contains the Licensed
Formulation either alone or in combination with one or more other active
ingredients. For the avoidance of doubt and unless otherwise mutually agreed by
the Parties, each in its sole discretion, “Licensed Product” excludes [***].

 

 

 

 

          1.48. “Manufacturing” means, as applicable, all activities associated
with the production, manufacture, processing, filling, finishing, packaging,
labeling, shipping, and storage of the Compound or Licensed Product, including
process validation, stability testing, manufacturing scale-up, pre-clinical,
clinical and commercial manufacture and analytical development, product
characterization, quality assurance and quality control, whether such activities
are conducted by a Party, its Affiliates or a Third Party contractor of such
Party. When used as a verb, “Manufacture” means to engage in Manufacturing.

 

 

 

 

          1.49. “Net Sales” shall mean the aggregate amount invoiced for sales
of the Licensed Product by or on behalf of Therabel, its Affiliates, and/or any
of its Sublicensees, in each case on an arms-length basis to a Third Party
(other than a Third Party who is a Sublicensee or a Third Party that sells the
Licensed Product on behalf of Therabel), less only the sum of the following:

 

 

 

 

 

          (a) Customary trade, quantity, or cash discounts and non-affiliated
brokers’ or agents’ commission actually allowed and taken which are not already
reflected in the amount invoiced;

 

 

7

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

          (b) Rebates, including but not limited to government mandated rebates,
actually allowed;

 

 

 

 

 

          (c) Amounts actually repaid or credited by reason of rejections or
return or recalls;

 

 

 

 

 

          (d) Any freight or other transportation costs, and insurance charges
to the extent included in the invoice price and separately identified on the
invoice or other documentation maintained in the ordinary course of business;

 

 

 

 

 

          (e) Duties, tariffs, and all sales, pharmaceutical, excise and other
taxes based directly on sales or turnover or delivery of Licensed Products under
this Agreement (including VAT) to the extent included in the invoice price and
to the extent such taxes are remitted to the applicable taxing authority;

 

 

 

 

 

          (f) Invoiced amounts actually written off during the period covered by
the relevant royalty report (even if they relate to sales made during prior
periods); and/or

 

 

 

 

 

          (g) A reasonable reserve for pharmaceutical taxes or other taxes or
charges on sales or turnover or delivery of Licensed Products under this
Agreement that are not included in the invoice price for the Licensed Product
(but excluding corporate income tax) consistent with past practices, having the
de facto effect of reducing the effective price received by Therabel (or its
Affiliates or sublicensees) for such Licensed Products;

 

 

 

 

 

provided that, the deductions in clauses (a) through (d) above shall be
consistent with corresponding deductions taken by Therabel with respect to other
products sold by Therabel. In the event that Javelin disputes Therabel’s Net
Sales calculations, Javelin may invoke its audit right pursuant to Section 5.4.1

 

 

 

 

 

Net Sales will be determined in accordance with GAAP, but only to the extent
that the provisions of this Section 1.50 does not expressly deviate from the
GAAP provisions. Without limiting the generality of the foregoing, sales at
cost, transfers or dispositions of Licensed Product for charitable, promotional
(including samples), pre-clinical, clinical, or regulatory purposes will be
excluded from Net Sales, as will sales or transfers of Licensed Product among a
Party and its Affiliates or Sublicensees.

 

 

 

 

          1.50. “Net Sales Price” means the net sales price per unit of Licensed
Product, calculated in accordance with the provisions set forth in Section 1.50.

 

 

 

 

          1.51. “New Drug Application” or “NDA” means any application
corresponding to a New Drug Application filed with the FDA as described in 21
CFR §

8

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

314 for Regulatory Approval (not including pricing and reimbursement approval)
in any country or regulatory jurisdiction.

 

 

          1.52. “Patent Right” means any and all (a) patent applications in the
Territory, including, without limitation, all provisional applications,
substitutions, continuations, continuations-in-part, divisions, renewals, and
all patents granted thereon, (b) patents in the Territory, reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms, including, without limitation, supplementary protection
certificates or the equivalent thereof, and (c) any other form: of
government-issued right substantially similar to any of the foregoing.

 

 

 

          1.53. “Pharmacovigilence Agreement” has the meaning set forth in
Section 4.3.

 

 

 

          1.54. “Phase IV” in reference to a clinical trial means a trial
conducted for purposes of further characterizing and supporting the Licensed
Product for marketing but not for purposes of seeking Regulatory Approval or
otherwise fulfilling a requirement of a Regulatory Authority.

 

 

 

          1.55. “Promotion” means those activities normally undertaken by a
pharmaceutical company’s sales force to implement marketing plans and strategies
aimed at encouraging the appropriate use of a particular prescription or other
pharmaceutical product.

 

 

 

          1.56. “Recipients” has the meaning set forth in Section 6.2.1.

 

 

 

          1.57. “Regulatory Approval” means the approval and authorization of a
Regulatory Authority in a country necessary to manufacture, distribute, sell or
market a Licensed Product in that country, including, where required and in
accordance with the Commercialization Plan, pricing and reimbursement approval.

 

 

 

          1.58. “Regulatory Authority” means any applicable national, regional,
state or local regulatory agency, department, bureau, commission, council, or
other governmental entity involved in the granting of Regulatory Approval for a
Licensed Product in the Territory, including the EMEA.

 

 

 

          1.59. “Regulatory Submissions” means applications for Regulatory
Approval, notification and other submissions made to or with a Regulatory
Authority that are necessary or reasonably desirable to Manufacture or
Commercialize the Licensed Product in the Field in a particular country, whether
obtained before or after a Regulatory Approval in the country. Regulatory
Submissions include, without limitation, investigational new drug applications,
Mutual Recognition Process applications, post approval submissions required to
maintain Regulatory Approvals, and amendments and

9

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

supplements to any of the foregoing and their foreign counterparts, applications
for pricing and reimbursement approvals, and all proposed labels, labeling,
package inserts, monographs and packaging for the Licensed Product in the
Territory.

 

 

 

          1.60. “Regulatory Submission Activities” means all activities
performed by Therabel in the performance of any Regulatory Submission Plan for
the Licensed Product in the Field in the Territory. Regulatory Submission
Activities shall include, without limitation, all activities conducted for the
purpose of filing for and obtaining Regulatory Approval in the Field in the
Territory and, to the extent such is required for obtaining said Regulatory
Approval, preclinical testing, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up, quality
assurance/quality control, clinical studies, seeking Regulatory Approval and
otherwise handling regulatory affairs, statistical analysis and report writing,
all of the above performed pursuant to (and to the extent required under) the
Regulatory Submission Plans with respect to the Licensed Product. Regulatory
Submission Activities shall not include Manufacturing or Commercialization.

 

 

 

          1.61. “Regulatory Submission Plans” means the Initial Regulatory
Submission Plan and the First and Second Subsequent Regulatory Submission Plans
for the Regulatory Submission of the Licensed Product as approved by the JSC and
as amended or updated, from time to time, but in no event less frequently than-
once a year, in accordance with this Agreement.

 

 

 

          1.62. “Relevant Laws” has the meaning set forth in Section 9.2.4.

 

 

 

          1.63. “Right of Reference” has the meaning set forth in Section 2.3.

 

 

 

          1.64. “Senior Management” of a Party includes, at a minimum, each of
the Chief Executive Officer, Chief Financial Officer, Head of Research and
Development, Head of Marketing, Head of Business Development, General Counsel
and President or Chief Operating Officer of the pharmaceutical business or
division or, if a Party does not employ any of such persons under such titles,
such employees having similar responsibilities or, if none such employees exist,
any other senior executives of the relevant Party.

 

 

 

          1.65. “Sublicense Income” means all payments that Therabel or an
Affiliate receives from a Third Party Sublicensee in connection with any grant
of rights that includes the rights granted to Therabel under Section 2.1,
including without limitation license fees, milestone payments, license
maintenance fees and other payments in connection with said grant of rights, but
specifically excluding royalties, the purchase price for Licensed Product,
reimbursement of costs for patent prosecution and defense, and sale of equity at
fair market value.

10

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          1.66. “Sublicensee” means an Affiliate or Third Party that is granted
a license, sublicense, covenant not to sue or other grant of rights under this
Agreement pursuant to Section 2.2 of this Agreement. “Sublicense means an
agreement or arrangement pursuant to which a sublicense or distribution right
has been granted.

 

 

 

          1.67. “Second Subsequent Regulatory Submission Plan” means the
comprehensive country-by-country plan for the Regulatory Submission of the
Licensed Product for the purposes of obtaining Regulatory Approval in [***],
detailing Therabel’s specific strategies and timelines for seeking marketing
authorization, including the identification of countries in which Therabel
desires not to Commercialize the Licensed Products.

 

 

 

          1.68. “Sued Party” has the meaning set forth in Section 8.5.2.

 

 

 

          1.69. “Technology” means Know-How and Patent Rights.

 

 

 

          1.70. “Term” is defined in Section 9.1.

 

 

 

          1.71. “Territory” means [***].

 

 

 

          1.72. “Therabel Improvements” means all Improvements (if any) that are
invented, conceived or developed solely by Therabel or its Sublicensees or
jointly be the Parties, their Affiliates, Sublicensees or Third Parties acting
on their behalf or by Therabel and any of its Affiliates or Sublicensees during
the Term of this Agreement or, as applicable, during the term of any sublicense
agreement hereunder.

 

 

 

          1.73. “Therabel Know-How” means all Know-How (if any) that is
invented, conceived or developed solely by Therabel or jointly by the Parties,
their Affiliates or Third Parties acting on their behalf in each case in the
course of such Party’s performance under this Agreement.

 

 

 

          1.74. “Therabel Patent Right” means any Patent Right (if any) that
claims Therabel Know-How.

 

 

 

          1.75. “Therabel Technology” means Therabel’s interest in the (i)
Therabel Know-How, (ii) the Therabel Patent Rights and (iii) Therabel
Improvements, if any.

 

 

 

          1.76. “Third Part(y/ies)” means any person(s) or entit(y/ies) other
than Javelin and its Affiliates and Therabel and its Affiliates.

 

 

 

          1.77. “Trademark” means any trademark under which the Licensed Product
is sold, other than the Parties’ trade names and trademarks used by the Parties
to identify their companies generally, including without limitation, the
Dyloject Trademark.

11

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          1.78. “United States” or “U.S.” means the United States of America,
its territories and possessions (including Puerto Rico, irrespective of
political status).

 

 

 

          1.79. “Valid Claim” means a claim of a Patent Right in the Territory,
which claim has not been revoked or held unenforceable, unpatentable or invalid
by a decision of a court or other governmental agency of competent jurisdiction,
which is not appealable or has not been appealed within the time allowed for
appeal, and which has not been abandoned, disclaimed, denied or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise.

 

 

 

          1.80. “Violating Party” has the meaning set forth in Section 9.2.4.

 

 

2.

GRANT OF LICENSES.

 

 

 

          2.1. License to Therabel. Subject to the terns and conditions of the
Agreement, Javelin hereby grants to Therabel, effective on the Effective Date of
the Agreement, an exclusive license, with the right to sublicense to its
Affiliates or as expressly provided in Section 2.2, under the Javelin Technology
to develop, have developed, import, make, have made, use; offer to sell, sell,
commercialize and distribute the Licensed Product in the Field in the Territory
for the purpose of Manufacturing, seeking Regulatory Approval for and/or
Commercializing Licensed Products in accordance with the terms of this
Agreement. The exclusivity granted hereunder shall be absolute, meaning that
Javelin shall not only refrain from granting further licenses (or appoint
further sales intermediaries) with respect to the Licensed Product in the
Territory, but also from selling, commercializing and distributing the Licensed
Product in the Territory itself. Notwithstanding the foregoing, Javelin reserves
the right under the Javelin Technology to develop and manufacture the Licensed
Product in the Territory solely for commercialization outside the Territory.

 

 

 

          2.2. Sublicensing. Therabel will have no right, except upon prior
written consent of Javelin, which consent may not be unreasonably withheld, to
grant sublicenses to Third Parties under the rights granted to Therabel under
this Agreement. Any sublicenses granted by Therabel hereunder shall be
consistent with the terms of this Agreement. In addition Therabel shall require
any Sublicensee to transfer or convey to Javelin all Improvements and all
Technology necessary or useful to make, use or sell a Licensed Product which
such Sublicensee may develop or acquire, if any, so that any of such Technology
will be Controlled by Javelin.

 

 

 

          2.3. Right of Reference. Therabel hereby grants to Javelin (and any of
Javelin’s partners and licensees) a “Right of Reference,” as that term is
defined in 21 C.F.R. § 314.3(b) in the Field in the Territory to the data
included in the Therabel Technology (if any) to the extent necessary or useful
to Manufacture, Commercialize or Develop a Licensed Product in the Field
throughout the world, subject to the terms and

12

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

conditions of this Agreement. The Parties agree that Javelin may make available
to its collaborators, partners and licensees with respect to Licensed Products
outside the Territory any Regulatory Submissions made in the Territory and data
and results arising from clinical trials conducted by or on behalf of Therabel
pursuant to this Agreement. The Parties agree that Therabel may make available
to its collaborators, partners and sublicensees with respect to Licensed
Products in the Territory any Regulatory Submissions made outside the Territory
and data and results arising from clinical trials related to the Licensed
Product conducted by or on behalf of Javelin. Therabel shall, at its own
expense, take any action reasonably requested by Javelin to affect the Right of
Reference described in this Section.

 

 

 

          2.4. No Other Rights. No rights, other than those expressly set forth
in this Agreement are granted to either Party hereunder, and no additional
rights shall be deemed granted to either Party by implication, estoppel or
otherwise. All rights not expressly granted by either Party to the other
hereunder are reserved.

 

 

 

          2.5. Sale of Javelin Pharmaceuticals (U.K.) Limited. In view of
facilitating the start-up of Therabel’s distribution and commercialization
activities hereunder in the territory of the United Kingdom, Javelin and
Therabel agree that Therabel shall take over Javelin’s existing United Kingdom
distribution business (which consists of, among other things, the UK Marketing
Authorization, the wholesalers license, employees and certain contracts in
relation to existing marketing, sales, and distribution of the Licensed Product
in the United Kingdom), by means of acquiring, upon the Effective Date, of 100%
of the shares of capital stock of Javelin Pharmaceuticals (U.K.) Limited
(“JPUK”). The terms and conditions of such acquisition shall be governed by the
Share Purchase Agreement substantially in the form attached hereto as Exhibit
2.5 with such other changes as the Parties may agree to in good faith (the
“Agreed SPA”). The Parties shall execute (and Javelin shall cause its Affiliate,
Innovative Drug Delivery Systems Inc, to execute) the Agreed SPA within 15 days
following the Execution Date and in any event prior to the Effective Date. In
addition, until completion of the Agreed SPA in accordance with its terms,
Javelin undertakes to cause that (i) JPUK’s business be continued to be operated
in the ordinary course of business and in accordance with past practice, (ii)
[***] and (iii) [***].

 

 

 

          2.6. Section 365(n). All rights and licenses granted under or pursuant
to this Agreement by Therabel or Javelin are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that the Parties, as licensees of such rights
under this Agreement, will retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against either Party
under the U.S. Bankruptcy Code, the Party hereto that is not a party to such
proceeding will be entitled free of charge to a complete duplicate of (or

13

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in their
possession, will be promptly delivered to them (i) upon any such commencement of
a bankruptcy proceeding upon their written request therefor, unless the Party
subject to such proceeding elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject party.

 

 

 

          2.7. Non-Competition. During the Term of this Agreement, neither
Therabel nor any of its Affiliates shall, in or in relation to the Territory,
develop, have developed, import, make, have made, use, offer to sell and/or sell
any injectable non-steroidal anti-inflammatory drug for use in the Field in the
Territory, except pursuant to the Agreement. During the Term of this Agreement,
neither Javelin nor any of its Affiliates shall, in or in relation to the
Territory, import, make, have made, use, offer to sell and/or sell any
injectable non-steroidal anti-inflammatory drug for use in the Field in the
Territory, except pursuant to the Agreement; provided that, the restrictions set
forth in this sentence shall cease to have any effect following any Change of
Control of Javelin.

 

 

 

          2.8. [***].

 

 

3.

DECISION MAKING AND DISPUTE RESOLUTION.

 

 

 

          3.1. Overview. During the Term, oversight for all of the activities of
the Parties related to the Regulatory Submission Activities, the
Commercialization and Development (if any) of the Licensed Product in the Field
in the Territory will be provided by the JSC set forth below and elsewhere in
this Agreement. The JSC shall perform the functions ascribed to them hereunder;
provided, however, that the functions and operations of the JSC may be altered
from time to time during the Term by the mutual agreement of the Parties to
appropriately address ongoing requirements with respect to the Regulatory
Submission Activities, the Commercialization and Development (if any) of the
Licensed Product. In addition to the JSC meetings, the Parties anticipate that
members of Senior Management from Therabel and Javelin will meet periodically as
necessary or appropriate during the Term (and in any event at least [***]) in
order to review significant issues and developments with respect to the
Regulatory Submission Activities, the Commercialization and Development (if any)
of the Licensed Product in the Territory.

 

 

 

          3.2. Joint Steering Committee. The Parties will establish a joint
steering committee (“JSC”) that will oversee the Regulatory Submission
Activities, the Commercialization and Development (if any) of the Licensed
Product in the Field in the Territory. The JSC will oversee the Regulatory
Submission Activities of the Licensed Product in the Field in the Territory, the
selling and marketing efforts under the Commercialization Plan and will serve as
a forum for exchanging data, information and

14

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

strategy regarding the Regulatory Submission Activities, the Commercialization
and Development (if any) of the Licensed Product in the Field in the Territory.
The JSC will have no other tasks and responsibilities than those as ascribed to
them hereunder.

 

 

 

                    3.2.1. Composition. The JSC will consist of three (3) senior
representatives from each Party. Javelin and Therabel will each designate a
co-chair for the JSC. The co-chairs will be responsible for logistical issues
related to such meetings, but will not otherwise have any greater power or
authority than any other member of the JSC. Responsibility for facilitating and
calling meetings, setting meeting agendas, and producing and distributing
meeting minutes shall alternate between the co-chairs on an annual basis. JSC
members shall have such expertise as appropriate to the activities of the JSC
from time to time and the JSC shall invite personnel of the Parties having
relevant functional expertise to participate in discussions of the JSC from time
to time as appropriate to assist in the activities of the JSC.

 

 

 

                    3.2.2. Responsibilities. The JSC will be responsible for (i)
approving the Regulatory Submission Plans for the Licensed Product in accordance
with the terms of this Agreement, and any amendments to such plans, (ii)
approving (or establishing procedures to approve) protocols for clinical studies
(if any), (iii) supervising the quarterly monitoring of progress of clinical
studies (if any) and additional studies of the Licensed Product (if any), (iv)
reviewing and commenting on Regulatory Submissions relating to the Licensed
Product prior to submission, (v) facilitating the exchange of all data,
information, material or results relating to the development. of the Licensed
Product, (vi) approving the strategy for the Commercialization of the Licensed
Product in the Field in the Territory, in accordance with the terms of this
Agreement, (vii) approving the Commercialization Plan for the Licensed Product
in the Field in the Territory in accordance with the terms of this Agreement, as
well as any updates thereof (to reflect materially changed circumstances),
(viii) overseeing the implementation of the Commercialization Plan, (ix)
establishing usage instructions for the Trademarks in accordance with the terms
of this Agreement, (x) reviewing Therabel’s marketing and promotional activities
to ensure that such activities are consistent with the Commercialization Plan,
(xi) approving the Development Plan (if any) and overseeing the Development
activities (if any) and (xii) such other responsibilities as are explicitly
delegated to the JSC in this Agreement. The JSC may appoint additional
committees as desired. Under no circumstances shall the JSC have any tasks or
responsibilities other than those provided herein or as expressly agreed upon
between the Parties in writing. Javelin shall report [***] to the JSC all
progress made in respect of clinical studies and additional studies of the
Licensed Product made or prepared by or under the control of Javelin (or its
licensees or designees) outside of the Territory, which reports shall be
Confidential Information of Javelin.

 

 

 

                    3.2.3. No new obligations. For the avoidance of any doubt,
it is expressly stated that the JSC, in fulfilling its tasks and
responsibilities hereunder, shall

15

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

have no authority (i) to create any obligation incumbent on either Party
hereunder that goes beyond the scope of the obligations expressly provided for
herein or (ii) to construe any existing obligations in such a way that it
exceeds the scope of the obligations expressly provided for herein.

 

 

 

                    3.2.4. Meetings. The JSC will meet at such frequency as
shall be established by the Parties (but not less frequently than [***] times
per [***]). The first meeting of the JSC shall occur within [***] days of the
Execution Date of this Agreement. Meetings of the JSC shall alternate between
the offices of the Parties, unless otherwise agreed upon by the members of the
JSC, or may be held telephonically or by video conference. Meetings of the JSC
shall be effective only if at least [***] representatives of each Party are in
attendance or participating in the meeting. Members of the JSC shall have the
right to participate in and vote at meetings by telephone, or in their absence,
to deputize another member of such Party’s Senior Management to vote on their
behalf. If there is no quorum at any duly convened JSC meeting (i.e. at least
[***] representatives of each Party being present), all agenda items of such JSC
meeting requiring a vote shall automatically be considered as deadlock matters
and shall be subject to Section 3.4. Each Party shall be responsible for
expenses incurred by its employees and its members of the JSC in attending or
otherwise participating in JSC meetings.

 

 

 

                    3.2.5. Minutes and Agendas. The minutes of each JSC meeting
shall provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations approved by the
JSC. Minutes of each JSC meeting shall be approved or disapproved, and revised
as necessary, at the next meeting.

 

 

 

                    3.2.6. No Joint Venture. For the avoidance of any doubt, it
is expressly stated that the sole purpose of the JSC is to provide for an
efficient means of communication between the Parties and that nothing ‘contained
in the Agreement shall imply the JSC to constitute a legal entity or a joint
venture between the Parties.

 

 

                    3.3. Other Committees. The Parties may establish other
committees or subcommittees as the Parties deem appropriate.

 

 

 

          3.4. Elevation and Dispute Resolution. Each Party’s representatives on
the JSC will collectively have one (1) vote on all matters. The members of the
JSC will use reasonable efforts to reach consensus on all decisions. In the
event of a deadlock regarding a particular issue on which the members of the JSC
cannot reach consensus, such issue will be resolved as follows:

 

 

 

          In the event that the members of the JSC are unable to agree on a
particular issue, such issue shall be referred to the Parties’ respective Chief
Executive Officers or their designees for resolution, and such individuals shall
use good faith efforts to resolve such

16

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

issue within [***] days of such matter being referred to them, which period may
be extended by mutual agreement. If the Chief Executive Officers or their
designees are unable to resolve any matter referred to them within such
[***]-day period, as it may be extended, then such matter will be resolved as
follows:

 

 

 

          (a) all matters relating to [***], shall be determined by Therabel, it
being understood however that the decision with respect to the following matters
shall be finally decided as follows:

 

 

 

 

          (i) Each matter regarding [***] shall be finally decided by the
Dispute Resolution Panel, in accordance with the criteria as indicated in
Sections 4.1.2 (a) and 4.7.2 below; and

 

 

 

 

 

          (ii) Each matter regarding [***], shall be finally decided by the
Dispute Resolution Panel, in accordance with the following criteria: [***];

 

 

 

 

          (b) except as set forth in Sections 3.4(a)(i) or (ii) or as set forth
below, all matters relating to [***], including, without limitation, [***],
shall be determined by Therabel. Notwithstanding the foregoing, (i) matters
relating to [***] shall be finally decided by the Dispute Resolution Panel and
(ii) Javelin shall have the final approval of any [***].

 

 

 

          (c) except as set forth in Sections 3.4(a)(i) or (ii), all matters
relating to [***] shall be determined by the Javelin in accordance with Section
4.9; provided that Therabel shall not be bound by any decision by Javelin in
this respect and shall not be under an obligation to proceed with [***] if
[***].

 

 

4.

REGULATORY SUBMISSION ACTIVITIES, COMMERCIALIZATION AND DEVELOPMENT.

 

 

 

          4.1. Regulatory Submission Activities

 

 

 

                    4.1.1. Regulatory Submission Plans. Therabel shall (i)
within [***] days of the Effective Date of this Agreement, present the [***] to
the JSC for approval and (ii) within [***] days of the notice of the receipt of
approval of the marketing authorization in the [***] (as set forth in the
[***]), present the [***] to the JSC for approval, and (iii) within [***] of the
Effective Date of the Agreement, present the [***] to the JSC for approval.
Neither the [***] nor the [***] shall be effective until approved by the JSC.
The Parties agree that it is their intent that Therabel shall seek Regulatory
Approval for the Licensed Product throughout the Territory as soon as
Commercially Reasonable, but without prejudice to [***] as referred to in (i),
(ii) and (iii) hereinabove and subject to the other provisions of this
Agreement.

17

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

                    4.1.2. In the event the JSC does not approve the [***], the
[***] or the [***] proposed by Therabel (subject to Subsection (c) below),
Therabel shall promptly provide to the JSC for its approval a revised plan that
incorporates the reasonable comments and feedback from the JSC. The JSC will
oversee the [***] of the Licensed Product in the Field in the Territory,
according to the [***]. The following provisions shall apply with respect to the
[***] of the Licensed Product:

 

 

 

                    (a) The [***] for the Licensed Product will include, among
other things, [***].

 

 

 

                    (b) [***].

 

 

 

                    (c) [***].

 

 

 

                    (d) [***].

 

 

 

                    4.1.3. Reports of [***]. Therabel shall report on the [***]
it has undertaken in accordance with [***] in connection with meetings of the
JSC, including by providing a reasonably detailed summary of all results, data
and material inventions, if any, obtained from such activities. In addition,
Therabel shall, at its own expense, make appropriate scientific and regulatory
personnel available to the JSC, either by telephone or in person as the Parties
may mutually agree, as reasonably required to keep informed of [***], in all
material respects.

 

 

 

          4.2. Regulatory Matters.

 

 

 

                    4.2.1. Responsibility for [***]. All activities and costs
required to affect the [***] shall be the responsibility of Therabel, which may
request the assistance of Javelin as required and shall keep Javelin reasonably
informed of the status and progress.

 

 

 

                    4.2.2. Responsibility for other Regulatory Interactions.
Regulatory strategy for the Licensed Product shall be determined by the
Regulatory Submission Plans. Therabel shall use Commercially Reasonable Efforts
to prepare and maintain all Regulatory Submissions and any other documents
required to be submitted to the applicable Regulatory Authorities and obtain in
a timely manner Regulatory Approvals with respect to the Licensed Product, to
the extent contemplated by the Regulatory Submission Plans. The costs incurred
by Therabel in carrying out their assigned responsibilities pursuant this
Section 4.2.2 shall be the sole responsibility of [***].

 

 

 

                    4.2.3. Regulatory Cooperation. Therabel shall keep Javelin
reasonably informed regarding the status and progress of regulatory activity in
the Territory in all material respects, including without limitation, providing
Javelin with a copy of all substantive written correspondence from a Regulatory
Authority involving a Regulatory Submission, notifying Javelin of all oral
substantive correspondence from a Regulatory

18

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

Authority involving a Regulatory Submission, and providing the JSC with an
advance draft of each proposed Regulatory Submission sufficiently in advance of
providing the submission to the Regulatory Authority (and in any event no less
than [***] days in advance) to enable the JSC to have a meaningful opportunity
to provide comments on the content of such submission and no such Regulatory
Submission shall be submitted for filing with the Regulatory Authority without
the mutual agreement of the Parties, such consent not to be unreasonably
withheld or delayed. In the event that Javelin does not provide written comments
within [***] days on any draft Regulatory Submission submitted to it by Therabel
for comment, Javelin shall be considered as having approved said documents.
Furthermore, the Parties shall agree in advance on all substantive written
communications with Regulatory Authorities in the United Kingdom to the extent
related to the Licensed Product. Each Party shall bear its own costs and
expenses incurred pursuant to this Section 4.2.

 

 

 

                    4.2.4. Assumption of Marketing Authorization. As of the
Effective Date, Therabel shall assume and maintain Javelin’s ownership rights
and obligations for the approved marketing authorization for the Licensed
Product in the Territory. Javelin hereby represents and warrants that, to the
best of its knowledge, as of the Execution Date of the Agreement, it has
completed all necessary development activities for the Licensed Product in the
Field in connection with obtaining Regulatory Approval in the Territory.

 

 

 

                    4.2.5. Clinical Trial Data. Therabel shall, at its sole cost
and expense, maintain a database for any clinical trial data resulting from any
Phase IV clinical studies, the Regulatory Submission Activities and Development
activities hereunder.

 

 

 

          4.3. Adverse Events. By, or as soon as reasonably possible following,
the Effective Date, the Parties will enter into a pharmacovigilence agreement,
which upon such execution will be attached as an exhibit hereto and hereby
incorporated into this Agreement by reference (the “Pharmacovigilence
Agreement”). The Parties will comply with the provisions of such agreement,
however in the event of a conflict between the Pharmacovigilence Agreement and
this Agreement, this Agreement shall govern. Therabel will maintain and will be
the recognized holder of a safety database for Adverse Event reports related to
the Licensed Product received by either Party in the Territory. Therabel will
respond to any and all safety inquiries regarding the Licensed Product in the
Territory. Each Party shall bear its own costs and expenses incurred in
performing their obligations under the Pharmacovigilence Agreement and
maintaining the Adverse Event database. For the avoidance of doubt, Javelin will
maintain the safety database outside the Territory.

 

 

 

          4.4. Product Label Changes. The Parties will present proposed product
labeling changes for the Licensed Product to the JSC for approval and the
Parties shall use Commercially Reasonable Efforts to agree on such changes;
provided however that

19

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

product label changes dictated by a Regulatory Authority will not require
approval by the JSC.

 

 

 

          4.5. Manufacture and Supply of Licensed Products. Javelin shall use
Commercially Reasonable Efforts to cause that all of Javelin’s rights and
obligations under all existing manufacturing and supply agreements for the
Licensed Product as listed on Schedule 4.5(A) (the “Assumed Agreements”) be
transferred to Therabel (or any Affiliated Company) and Therabel or such
Affiliate shall assume said rights and obligations. Javelin represents and
warrants that there are no outstanding obligations (including payment
obligations) incumbent on Javelin under the Assumed Agreements, except as set
forth in Schedule 4.5(B), and that there are no outstanding disputes or claims.
Javelin shall provide support to Therabel for a period of [***] or until the
Manufacturing of the Licensed Product is transitioned to Baxter Healthcare
Corporation (“Baxter”), whichever is later, to facilitate the transfer of such
rights and obligations. As of the Effective Date, Therabel shall be responsible
for the Manufacture and supply of the Licensed Product and all costs associated
thereto for Regulatory Submission and Commercialization of the Licensed Product
in the Field in the Territory. Within [***] days of the Effective Date or as
agreed by the Parties, Therabel shall pay Javelin for all the Existing Inventory
that is currently located at [***], as set forth in Schedule 4.5(C). The
Existing Inventory that is not yet at [***] on the Effective Date shall be
delivered by Javelin to Therabel, which delivery shall be made DDP at [***] and,
subject to the last sentence of this Section 4.5, payment shall be made by
Therabel promptly upon delivery. Notwithstanding the foregoing, (i) Javelin
shall ensure that the Existing Inventory purchased by Therabel pursuant to this
Section 4.5 shall be supplied as fully packaged finished goods which are ready
for sale in the Territory and shall have been released by [***], and (ii)
Therabel shall have no obligation to pay for the Existing Inventory manufactured
by [***] until [***] has been approved as a manufacturer of the Licensed Product
in the United Kingdom and such Existing Inventory has been delivered to [***] in
a ready for sale form with not less than [***] shelf life from the time of
delivery.

 

 

 

          4.6. Quality Agreement. By, or as soon as reasonably possible
following, the Effective Date, the Parties will enter into a quality agreement,
which upon such execution will be attached as an exhibit hereto and hereby
incorporated into this Agreement by reference (the “Quality Agreement”). The
Quality Agreement will govern the procedure for dealing with product complaints
related to the Existing Inventory and will be in force until such time as
Therabel is supplied Licensed Product directly from their manufacturer. The
Parties will comply with the provisions of such agreement, however in the event
of a conflict between the Quality Agreement and this Agreement, this Agreement
shall govern.

 

 

 

          4.7. Commercialization in the Territory. Therabel shall Commercialize
the Licensed Product in accordance with the Commercialization Plan as follows:

20

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

                    4.7.1. Commercialization Plan. Therabel shall submit to the
JSC for its approval a strategic commercialization plan for the Licensed Product
in the Territory (the “Commercialization Plan”) which sets forth, without
limitation, (a) [***] marketing strategy that includes plans for market
research, health economics, pricing and reimbursement, medical affairs and value
added initiatives, (b) [***] communications strategy that includes plans for
public relations, conferences and exhibitions and other external meetings,
internal meetings and communications, publications and symposia, internet
activities and core brand package (if relevant), (c) [***] strategy for Phase IV
studies and lifecycle management activities, (d) a high level operating plan for
the implementation of such strategies on an annual basis, including without
limitation, information related to product positioning, core messages to be
communicated, share of voice requirements and pricing strategies, (e) [***], (f)
[***] and (g) [***]. The Commercialization Plan will be updated at least [***].
The Commercialization Plan shall reflect that the Commercialization of Licensed
Product in [***] is a priority for Therabel and Therabel shall devote at least a
similar degree of sales force incentives in support of said Commercialization as
is the case for other traditional key products of Therabel’s current product
portfolio that are comparable to the Licensed Product.

 

 

 

 

                    4.7.2. Commercialization Activities. Within [***] of receipt
of Regulatory Approval for the Licensed Product in any country in the Territory,
Therabel shall use Commercially Reasonable Efforts to launch the Licensed
Product in such country. Notwithstanding the foregoing, Therabel shall be
excused from its obligation to launch the Licensed Product in a country in the
Territory if.

 

 

 

 

 

          (a) the combined royalties payable to Javelin and COGS (as set forth
in Section 5.3) are expected to exceed [***] percent ([***]%) of Net Sales, with
such amount to be certified by the JSC;

 

 

 

 

 

          (b) the requirement to carry out additional clinical studies in order
to obtain reimbursement or a commercially reasonable price is judged by the JSC
to be commercially unreasonable; or

 

 

 

 

 

          (c) the JSC determines that the expected Net Sales Price or the
expected reimbursed pricing for a Licensed Product in a country in the Territory
will be greater than [***]% below the average Net Sales Price or the average
reimbursed pricing (as applicable) achieved in countries where the Licensed
Product is already launched.

 

 

 

 

provided, however, if the JSC is unable to agree on such criteria listed above
for excusing Therabel’s obligation to launch the Licensed Product in a country
in the Territory, the

21

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

matter shall be referred to the Dispute Resolution Panel, the costs of which
shall be borne equally by the Parties.

 

 

 

          Following the launch of the Licensed Product in a country in the
Territory, Therabel will use Commercially Reasonable Efforts to Commercialize
the Licensed Product in such country, in accordance with the Commercialization
Plan. In conducting the Commercialization activities, Therabel will comply with
all Applicable Laws and applicable industry professional standards. Therabel
shall not make any claims or statements with respect to the Licensed Product
that are not strictly consistent with the Licensed Product labeling and the
sales and marketing materials approved for use pursuant to the Commercialization
Plan. Therabel will book all sales of the Licensed Product and will have the
sole responsibility for the sale, invoicing and distribution of the Licensed
Product in the Territory, but without prejudice to Therabel’s right to have such
activities subcontracted to Third Parties.

 

 

 

          4.8. Phase IV and Publication Strategy. Subject to the approval of the
JSC and Javelin, Therabel may undertake, or permit its Affiliates, licensees or
Sublicensees to undertake within the Territory, any pre-clinical or clinical
marketing studies of the Licensed Product in the Territory, including, without
limitation, Phase IV studies and any post-approval studies required for
registration or imposed by a Regulatory Authority in a country within the
Territory. The cost of any pre-clinical or clinical marketing studies of the
Licensed Product, including, without limitation, Phase IV studies and any
post-approval studies required for registration or imposed by a Regulatory
Authority in a country within the Territory, incurred after the Effective Date
of the Agreement shall be the responsibility of Therabel.

 

 

 

          The Parties will also coordinate worldwide publication strategy
involving the Licensed Product and activities involving the Licensed Product
related to scientific conferences inside and outside the Territory, including
through delegation to appropriate working groups of the Parties. Each Party
shall be afforded the opportunity to review and approve any scientific paper or
presentation with respect to the Licensed Product proposed for publication,
presentation or distribution by the other Party or its Affiliates and licensees
or Sublicensees and shall have no more than [***] days to complete such review
and approval or such shorter period as may reasonably be required by applicable
publication deadlines promptly communicated to such Party. The Party proposing
publication or presentation shall not unreasonably reject comments furnished by
the other Party, will comply with the other Party’s request to delete references
to its Confidential Information in any such publication or presentation and will
delay publication for such reasonable period requested by the other Party to
permit the filing of patent applications concerning any Therabel Technology or
Javelin Technology disclosed in material proposed for such publication or
presentation. In no event will Confidential Information of a Party be published
without the consent of such Party.

22

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

The Parties will coordinate the disclosure of the initiation and results of
clinical studies performed pursuant to the Regulatory Submission Plans or
Development Plans or clinical studies performed by either Party’s licensees or
Sublicensees with respect to the Licensed Product, whether within or outside of
the Territory, to the extent required by law or best industry practices;
provided that all proposed disclosures and publications will be submitted for
expeditious review by the JSC and due regard will be given to the comments of
each Party, the maintenance of confidentiality of Confidential Information of
each Party and allowing time for intellectual property registrations. Nothing
set forth herein shall be deemed to limit or restrict either Party from
disclosing the results of clinical trials (whether performed by the Parties or
by Third Parties) to the extent required by law or best industry practices. The
Parties intend that the provisions of this Section 4.8 shall apply to the
Parties and their respective Affiliates, licensees and Sublicensees.

 

 

 

          4.9. Development. Subject to the JSC first agreeing on a Regulatory
Submission Plan and a Commercialization Plan with respect to the relevant new
forms of Licensed Product in accordance with Sections 4.1 and 4.7 above,
Therabel shall use Commercially Reasonable Efforts to Develop, seek Regulatory
Approval for, and pursue the Commercialization of any new forms of Licensed
Product, including without limitation a low-dose formulation, deemed by the JSC
as having the opportunity to enhance the value of the Licensed Product. In the
event the JSC is unable to agree on whether any such new form has the
opportunity to enhance the value of the Licensed Product or whether such pursuit
is Commercially Reasonable, the matter shall be referred to the Dispute
Resolution Panel, the costs of which shall be borne equally by the Parties. To
facilitate the Development, Therabel, with assistance from Javelin, shall
prepare and submit to the JSC for its approval a Development Plan for such new
forms of Licensed Product. As from its approval by the JSC, Therabel shall use
Commercially Reasonable Efforts to implement the approved Development Plan.

 

 

5.

CONSIDERATION.

 

 

 

          5.1. Upfront Payments. Therabel shall mare a payment of Seven Million
Dollars ($7,000,000) to Javelin within [***] days of the Effective Date, as an
upfront, non-creditable, non-refundable fee.

 

 

 

          5.2. Milestones.

 

 

 

                    5.2.1. [***] Milestones. As additional consideration for the
rights granted to Therabel pursuant to Section 2.1 and subject to Section 4.5.2,
Therabel will pay Javelin the following one-time, non-refundable amounts after
the occurrence of each of the following events:

23

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

EVENT (each a “[***] Milestone”)

 

MILESTONE PAYMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

[***]

 

[***]

 

 

[***]

 

[***](1)

 

 

[***]

 

[***](2)

 

 

[***]

 

[***](3)


 

 

 

 

(1)

[***].

 

 

 

 

(2)

[***].

 

 

 

 

(3)

[***].

 

 

 

 

Each [***] Milestone shall be payable within [***] days of achievement of the
event and shall be fully creditable within the country for which the [***]
Milestone is associated against royalties on Net Sales of the Licensed Product
payable to Javelin pursuant to Section 5.3 for (i) [***] from the date of
removal of the Contraindication in the UK in the case of the [***] Milestone
first listed above, (ii) [***] from [***] in the case of [***], and (iii) [***]
from [***] in the other countries for which a [***] Milestone is due. For the
avoidance of doubt, during the [***] or [***] term referred to in this Section
above, no royalties on Net Sales of the Licensed Product pursuant to Section 5.3
shall be due to Javelin, unless the royalties that would otherwise be due during
said [***] or [***] term would be in excess of the corresponding milestone
payment, in which case only the amount in excess of the milestone will be
payable to Javelin.

 

 

 

Notwithstanding the foregoing, in the event Therabel’s obligation to launch the
Licensed Product in a country is excused pursuant to Section 4.5.2 and Therabel
elects not to launch the Licensed Product, Therabel’s obligation to pay a [***]
Milestone associated with such country shall also be excused.

 

 

 

                    5.2.2. Sales Milestones. Therabel shall make the following
one-time non-creditable and non-refundable payments to Javelin within [***] days
after the first occurrence of each of the following events:


 

 

 

 

 

EVENT

 

MILESTONE PAYMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

[***]

 

[***]

 

 

[***]

 

[***]

24

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

EVENT

 

MILESTONE PAYMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

[***]

 

[***]

 

 

[***]

 

[***]

 

 

[***]

 

[***]


 

 

 

For the avoidance of any doubt, the above-mentioned table cannot be construed as
implying any warranty or commitment by Therabel that the annual Net Sales
figures indicated therein will be achieved at any time.

 

 

 

For the avoidance of doubt, if more than one of the milestones described above
are achieved for any Calendar Year, all applicable milestone payments described
above shall be made in such case.

 

 

 

          5.3. Royalties.

 

 

 

                    5.3.1. Payment of Royalties. Without prejudice to Section
5.3.2, Therabel shall pay to Javelin royalties based on the aggregate Net Sales
of the Licensed Product sold by Therabel, its Affiliates or its Sublicensees in
all countries in the Territory at a rate of [***] ([***]%) of such Net Sales.
Notwithstanding the foregoing, if COGS for Licensed Products related to Net
Sales in a particular country is greater than or equal to [***] (***]%) of Net
Sales as determined on a country-by-country basis, then the royalty payable to
Javelin under this Section in each such country shall be reduced by [***]
([***]%) for each percent that such COGS exceeds [***] ([***]%); provided,
however, that in no case shall the royalties payable to Javelin pursuant to
Section 5.3 be less than [***] ([***]%) of Net Sales in any country- Therabel
shall use Commercially Reasonable Efforts to reduce COGS related to Licensed
Products. In connection therewith, Therabel shall verify to what extent it is
feasible and more cost-efficient for it to complete the final European Union
quality release for the Licensed Product within its internal Quality group
(instead of such service being provided by Almac Pharma Services Limited as such
is currently the case). In the event that Therabel’s cost to perform the final
European Union quality release of the Licensed Product is lower than Almac
Pharma Services Limited’s cost for such services but Therabel elects to continue
to have such services performed by Almac, or other external provider, the
difference in the cost shall be removed from the COGS definition and shall not
be included in the royalty calculation under this Section 5.3.1. If the Parties
are unable to agree on such difference in cost, the matter shall be referred to
the Independent Financial Expert, the costs of which shall be borne equally by
the Parties.

25

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

                    5.3.2. No Royalties – Reduced Royalties. Therabel shall have
no obligation to pay the royalties due under this Section 5.3 on the Net Sales
of the Licensed Product generated from sales of any Existing Inventory produced
by Precision and delivered by Javelin pursuant to Section 4.4 hereof. In the
event that a Third Party launches an intravenous and intramuscular bolus
injection of diclofenac, the marketing authorization of which references the
Licensed Product, and the Net Sales of the Licensed Product for any [***]
decrease by more than [***] ([***]%) as compared to Net Sales of the Licensed
Product for the [***] immediately preceding the launch of such Third Party
product, then the royalties applicable in those countries of the Territory where
such Product receives a marketing authorization shall be reduced to [***]
([***]%) of the Net Sales of the Licensed Product realized as from the date of
said marketing authorization.

 

 

 

                    5.3.3. Royalty Reports. Within [***] days after the
beginning of each [***] beginning with the [***] in which the First Commercial
Sale is made in the Territory, Therabel shall deliver to Javelin a report
setting forth for the previous [***] the following information on a
country-by-country basis: (a) the gross sales and Net Sales of the Licensed
Product in the Territory, (b) the number of units sold by Therabel, its
Affiliates or Sublicensees (if any), (c) the applicable COGS if the royalty rate
has been reduced pursuant to Section 5.3.1, (d) the deductions taken in
calculating Net Sales, including without limitation, discounts, allowances,
rebates, and fees, (e) the royalty due hereunder for the sales of the Licensed
Product, and (f) the applicable exchange rate as determined in accordance with
this Agreement, all in sufficient detail to enable Javelin to determine the
amounts due under this Agreement. Each such report shall also indicate the
amount of Sublicense Income received by Therabel and the portion owed to Javelin
for the preceding [***] pursuant to Section 5.3.5 (if any). The total royalty
due for the sale of Licensed Products during such [***] and payments with
respect to Sublicense Income shall be remitted within [***] days of receipt of
an invoice from Javelin for the reported amounts.

 

 

 

                    5.3.4. Royalty Terms. Subject to Sections 5.2.1 and 5.3.2,
Therabel’s obligation to pay royalties to Javelin pursuant to this Section 5.3
shall commence on [***] and shall expire, on a country-by-country basis, on the
later to occur of (a) expiration of data exclusivity related to the Licensed
Product in such country, (b) the expiration date in such country of the last to
expire of any such issued Javelin Patent Rights that includes at least one Valid
Claim covering the sale of such Licensed Product in such country, or (c) the
launch by a Third Party of an intravenous or intramuscular bolus injection of
diclofenac in such country, the marketing authorization of which references the
Licensed Product. In any non-European Union country of the Territory, which
recognizes a marketing authorization of another country within the Territory and
for which there is no Valid Claim covering the sale of the Licensed Product, the
term for which Therabel owes royalties to Javelin in such country shall be the
same as the country whose marketing authorization such country has recognized,
provided no other intravenous or intramuscular bolus injection of diclofenac,
the marketing authorization of

26

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

which references the Licensed Product, is on the market in that non-European
Union country. Section 5.3.2 shall apply if such other intravenous or
intramuscular bolus injection of diclofenac is on the market in that
non-European Union country. For the avoidance of any doubt, this Agreement shall
remain in force after the expiration of the Royalty Term, subject to Section 9
below.

 

 

 

                    5.3.5. Sublicense Income. Therabel shall pay to Javelin
[***] percent ([***]%) of all Sublicense Income.

 

 

 

                    5.3.6. Third Party Obligations. Javelin shall be responsible
for any and all royalty obligations to Third Parties (including to the IP
Owners) existing as of the Effective Date related to the Licensed Product in the
Territory.

 

 

 

          5.4. Matters Concerning Payments.

 

 

 

                    5.4.1. Records and Audits. During the Term of this
Agreement, Therabel shall keep and maintain accurate and complete records
showing all information set forth in royalty reports required hereunder and all
Sublicense Income during the [***] preceding [***], which books and records
shall be in sufficient detail such that Net Sales and royalties can accurately
be determined. Upon [***] prior written notice from Javelin, Therabel shall
permit an independent certified public accounting firm, selected by Javelin and
reasonably acceptable to Therabel, to examine the relevant books and records of
Therabel and its Affiliates as may be reasonably necessary to verify the reports
submitted by Therabel in accordance with Section 5.3.3. An examination by
Javelin under this Section 5.4.1 shall occur not more than once in any [***] and
shall be limited to the pertinent books and records for any Calendar Year ending
not more than [***] months before the date of the request. The accounting firm
shall be provided access to such books and records at Therabel’s facility(ies)
where such books and records are normally kept and such examination shall be
conducted during Therabel’s normal business hours. Therabel may require the
accounting firm to sign a standard non-disclosure agreement before providing the
accounting firm access to Therabel’s facilities or records. Upon completion of
the audit, the accounting firm shall provide both Javelin and Therabel a written
report disclosing whether the reports submitted by Therabel are correct or
incorrect and the specific details concerning any discrepancies. No other
information shall be provided to Javelin. Additionally, Javelin shall be
responsible for all costs and expenses incurred in conducting the audit;
provided, however, that if the accounting firm determines that the reports
submitted by Therabel are misstated by more than [***] ([***}%) to Javelin’s
detriment, Therabel shall be responsible for all such costs and expenses.

 

 

 

                    5.4.2. Taxes and Withholding. All payments under this
Agreement shall be made without any deduction or withholding for or on account
of any tax unless such deduction or withholding is required by Applicable Laws
or regulations. If Therabel is so

27

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

required to deduct or withhold, Therabel shall (i) promptly notify Javelin of
such requirement, (ii) pay to the relevant authorities the full amount required
to be deducted or withheld promptly upon the earlier of determining that such
deduction or withholding is required or receiving notice that such amount has
been assessed against Javelin, and (iii) promptly forward to Javelin an official
receipt (or certified copy) or other documentation reasonably acceptable to
Javelin evidencing such payment to such authorities and cooperate in any other
manner as reasonably necessary to assist Javelin in obtaining any refund it is
entitled to in connection therewith (if any).

 

 

 

                    5.4.3. Currency. All amounts payable shall be in United
States dollars. As applicable, Net Sales and all expenses incurred by Therabel
shall be translated into United States dollars using the rate of exchange
printed in the Eastern Edition of The Wall Street Journal on the last day of the
applicable period. If, due to restrictions or prohibitions imposed by national
or international authority, payments cannot be made as provided in this Section
5, the Parties shall consult with a view to finding a prompt and acceptable
solution.

 

 

 

                    5.4.4. Confidentiality. All financial information of a Party
which is subject to review under this Section 5.4 shall be deemed to be
Confidential Information subject to the provisions of Section 6.1, and such
Confidential Information shall not be disclosed to any Third Party or used for
any purpose other than verifying payments to be made by one Party to the other
hereunder, provided, however, that such Confidential Information may be
disclosed to Third Parties only to the extent necessary to enforce a Party’s
rights under this Agreement.

 

 

 

          5.5. Interest. Any payment under this Section 5 that is more than
[***] days past due shall be subject to interest at an annual percentage rate of
[***] if Therabel does not make payment within [***] days of its receipt of
notice that such amount is past due. Likewise, any overpayment that is not
refunded within [***] days after the date such overpayment was made shall
thereafter be subject to interest at an annual percentage rate of [***].
Notwithstanding the preceding, if a Party contests any amounts due hereunder in
good faith and promptly notifies the other Party of such dispute, interest shall
not accrue as to amounts being so contested until [***] days following the
presentation of such notice to the other Party.

 

 

6.

COVENANTS.

 

 

 

          6.1. Third Party Consents. Javelin undertakes to obtain and submit to
Therabel within [***] days following the execution hereof the written
confirmation from each of the IP Owners, confirming that each (i) to the extent
necessary, approves the license grant to Therabel hereunder and (ii) to the
extent Therabel would not already have such right under the existing contractual
documentation by which the IP Owners are bound, agrees to grant, with respect to
the Territory, a direct license to Therabel to the

28

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

relevant technology owned or licensed by each of them in relation to the
Licensed Product, should the license granted by each such IP Owner (directly or
indirectly) to Javelin in relation to the Licensed Product be terminated for
reasons other than due to the actions of Therabel or any party acting on
Therabel’s behalf hereunder, included but not limited actions that constitute a
breach of this Agreement by Therabel.

 

 

 

          6.2. Confidentiality.

 

 

 

                    6.2.1. Confidential Information. Except to the extent
expressly permitted by this Agreement and subject to the provisions of Sections
6.2.2 and 6.2.3, at all times during the Term and for [***] years following the
expiration or termination hereof, the receiving party (a) shall keep
confidential and shall not publish or otherwise disclose any Confidential
Information furnished to it by the disclosing party, except to those of the
receiving party’s employees, Affiliates, consultants, advisors or
representatives who have a need to know such information (collectively,
“Recipients”) to perform such Party’s obligations hereunder and (b) shall not
use the Confidential Information of the disclosing party directly or indirectly
for any purpose other than performing its obligations hereunder. The receiving
party shall be liable for any breach by any of its Recipients of the
restrictions set forth in this Agreement.

 

 

 

                    6.2.2. Exceptions to Confidentiality. The receiving party’s
obligations set forth in this Agreement shall not extend to any information of
the disclosing party:


 

 

 

          (a) that is or hereafter becomes part of the public domain through no
wrongful act, fault or negligence on the part of a receiving party or its
Recipients;

 

 

 

          (b) that is received from a Third Party without restriction and
without breach of any agreement or fiduciary duty between such Third Party and
the disclosing party;

 

 

 

          (c) that the receiving party can demonstrate by competent evidence was
already in its possession without any limitation or restriction on use or
disclosure prior to its receipt from the disclosing party;

 

 

 

          (d) that is generally made available to Third Parties by the
disclosing party without any restriction imposed by the disclosing party on
disclosure, whether such restriction is by contract, fiduciary duty or by
operation of law; or

 

 

 

          (e) that the receiving party can demonstrate by competent evidence was
independently developed by the receiving party without any reference to
Confidential Information.


 

 

 

                    6.2.3. Authorized Disclosure. Each Party and its Recipients
may disclose Confidential Information to the extent that such disclosure is made
in response to a valid

29

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

order, governmental inquiry or request (each an “order”) of a court of competent
jurisdiction or other agency, as applicable; provided, however, that the
receiving party shall first have given notice to the disclosing party and given
the disclosing party a reasonable opportunity to quash such order or to obtain a
protective order requiring that the Confidential Information and/or documents
that are the subject of such order be held in confidence by such court or agency
or, if disclosed, be used only for the purposes for which the order was issued;
and provided further that if a disclosure order is not quashed or a protective
order is not obtained, the Confidential Information disclosed in response to
such court or governmental order shall be limited to that information that is
legally required to be disclosed in such response to such court or governmental
order.

 

 

 

                    6.2.4. Notification. The receiving party shall notify the
disclosing party immediately, and cooperate with the disclosing party as the
disclosing party may reasonably request, upon the receiving party’s discovery of
any loss or compromise of the disclosing party’s Confidential Information.

 

 

 

                    6.2.5. Destruction of Confidential Information. Upon the
entire expiration or the entire earlier termination of this Agreement (i.e. as
opposed to an expiration or termination on a country by country basis or with
respect to a specific number of countries only), the receiving party shall (a)
destroy all tangible embodiments of Confidential Information of the disclosing
party, including any and all copies thereof, and those portions of any
documents, memoranda, notes, studies and analyses prepared by the receiving
party or its Recipients that contain, incorporate or are derived from such
Confidential Information and provide written certification of such destruction
to the disclosing party in a form reasonably acceptable to the disclosing party,
provided that the receiving party shall have the right to retain one copy of any
such tangible embodiments for archival purposes, provided such copy shall
continue to be maintained on a confidential basis subject to the terms of this
Agreement, and (b) immediately cease, and shall cause its Recipients to cease,
use of such Confidential Information as well as any information or materials
that contain, incorporate or are derived from such Confidential Information.

 

 

 

                    6.2.6. Use of Name and Disclosure of Terms. Each Party shall
keep the existence of, the terms of and the transactions covered by this
Agreement confidential and shall not disclose such information to any other
Entity through a press release or otherwise, or mention or otherwise use the
name, insignia, symbol, trademark, trade name or logotype (with the exception,
however, of the Trademarks and the Dyloject Trademark, which may be used in
accordance with the terms of this Agreement) of the other Party or its
Affiliates in any manner without the prior written consent of the other Party in
each instance (which shall not be unreasonably withheld). The restrictions
imposed by this Section shall not prohibit either Party from snaking any
disclosure that is required by Applicable Law, rule or regulation or the
requirements of a national securities exchange or another similar regulatory
body including disclosing such information in any

30

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

clinical trial database maintained by or on behalf of a Party. Further, the
restrictions imposed on each Party under this Section 6.2.6 are not intended,
and shall not be construed, to prohibit a Party from identifying the other Party
in its internal business communications, provided that any Confidential
Information in such communications remains subject to this Section 6.2.6.

 

 

 

                    6.2.7. Remedies. The Parties acknowledge and agree that the
restrictions set forth in Section 6.2 are reasonable and necessary to protect
the legitimate interests of the Parties and that neither Party would have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of Section 6.2 will result in
irreparable injury to the other Party for which there will be no adequate remedy
at law. In the event of a breach or threatened breach of any provision of
Section 6.2 by a Party, the other Party shall be authorized and entitled to
obtain from any court of competent jurisdiction injunctive relief, whether
preliminary or permanent, specific performance and an equitable accounting of
all earnings, profits and other benefits arising from such breach, which rights
shall be cumulative and in addition to any other rights or remedies to which
such Party may be entitled in law or equity. The breaching-Party agrees to waive
any requirement that the non-breaching Party (i) post a bond or other security
as a condition for obtaining any such relief and (ii) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 6.2.7 is intended, or
shall be construed, to limit the Parties’ rights to equitable relief or any
other remedy for a breach of any provision of this Agreement.

 

 

 

          6.3. Compliance with Law. Each Party hereby covenants and agrees to
comply with all Applicable Laws applicable to its activities connected directly
or indirectly with the Licensed Products. Without limiting the generality of the
foregoing:

 

 

 

                    6.3.1. Patient Information. Each Party agrees to abide by
all laws, rules, regulations, and orders of all applicable supranational,
national, federal, state, provincial, and local governmental entities concerning
the confidentiality or protection of patient identifiable information and/or
patients’ protected health information or any other applicable legislation
(including data protection legislation), in the course of their performance
under this Agreement.

 

 

 

                    6.3.2. Export Controls. This Agreement is made subject to
any restrictions concerning the export of products or technical information from
the United States or other countries which may be imposed upon or related to
Javelin or Therabel from time to time. Each Party agrees that it shall not
export, directly or indirectly, any technical information acquired from the
other Party pursuant to this Agreement or any Licensed Products using such
technical information to a location or in a manner that at the time of export
requires an export license or other governmental approval, without first

31

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

obtaining the written consent to do so from the appropriate agency or other
governmental entity.

 

 

 

                    6.3.3. Debarment. Each Party agrees that it shall not use,
in any capacity, in connection with any of its obligations to be performed under
this Agreement any individual who has been debarred under the FD&C Act or the
Generic Drug Enforcement Act or any foreign counterpart.

 

 

7.

REPRESENTATIONS AND WARRANTIES.

 

 

 

          7.1. Representations and Warranties of Each Party. As of the Execution
Date, each of Therabel and Javelin hereby represents and warrants to the other
Party hereto as follows:


 

 

 

 

 

          (a) it is a corporation or entity duly organized and validly existing
under the laws of the jurisdiction of its incorporation or formation;

 

 

 

 

 

          (b) the execution, delivery and performance of this Agreement by such
Party has been duly authorized by all requisite corporate action and does not
require any shareholder action or approval;

 

 

 

 

 

          (c) it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder;

 

 

 

 

 

          (d) the execution, delivery and performance by such Party of this
Agreement and its compliance with the terms and provisions does not and shall
not conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement affecting a product or other agreement or instrument binding or
affecting it or its property; (ii) the provisions of its charter or operative
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which any of its property is
bound;

 

 

 

 

 

          (e) it has the full right, power and authority to grant all of the
right, title and interest in the licenses granted to the other Party under this
Agreement; and

 

 

 

 

 

          (f) it is in good standing in accordance with the laws of its home
jurisdiction and it has not filed (or it is not subject to) any petition for
bankruptcy or other insolvency proceedings.

32

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

          7.2. Additional Representations and Warranties of Javelin. Javelin
hereby represents and warrants to Therabel that as of the Execution Date and, to
the extent provided for hereunder, during the entire duration of this Agreement:

 

 

 

 

 

          (a) Javelin has all rights in and to the Javelin Technology necessary
to perform its obligations under this Agreement;

 

 

 

 

 

          (b) The Javelin Technology includes all Patent Rights, Know-How,
Improvements and other intellectual property rights that are necessary in order
to import, manufacture, have manufactured, use, Commercialize and, to the extent
applicable, Develop the Licensed Product, as such Licensed Product are currently
being Commercialized in the United Kingdom;

 

 

 

 

 

          (c) Javelin holds the exclusive rights to the Javelin Technology in
respect of the Development, the importation, the Manufacturing, the use, the
Commercialization and the distribution of the Licensed Product in the Field in
the Territory, and Javelin shall use Commercially Reasonable Efforts to maintain
during the Term such rights and shall refrain from taking any action that is
reasonably likely to result in a termination of any license to Javelin of such
rights;

 

 

 

 

 

          (d) The licenses obtained by Javelin from the applicable IP Owners in
respect of the Licensed Product are, and during the Royalty Term shall continue
to be, valid and enforceable against Javelin and, to Javelin’s knowledge,
against the applicable IP Owners, and no circumstance has occurred, and to the
best of Javelin’s knowledge, no circumstance is likely to occur, that may result
in said licenses being terminated, revoked or otherwise losing its effects;

 

 

 

 

 

          (e) Except as set forth in Schedule 7.2(e) to this Agreement, Javelin
is not subject to any agreement with a Third Party that includes a royalty or
similar payment obligation to, or other restriction or limitation in favor of,
such Third Party with respect to its rights to practice the Javelin Technology;

 

 

 

 

 

          (f) No Javelin Patent Rights are subject to, or were developed
pursuant to any funding agreement with any government or government agency;

 

 

 

 

 

          (g) Javelin is not in breach of any material provisions of any
agreements with Third Party relating to the Javelin Technology;

 

 

 

 

 

          (h) The manufacture, use, sale, offer for sale and import of the
Licensed Product in the Field in the Territory does not infringe any Valid Claim
of a Third Party or, to Javelin’s knowledge, any other Third Party right;

 

 

 

 

 

          (i) Javelin has not received any written or oral claim of ownership,
inventorship or patent or trademark infringement from any Third Party with

33

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

respect to the Javelin Technology, and Javelin is not aware of any reasonable
basis for any such claim; and

 

 

 

 

 

          (j) Javelin has made available to Therabel true and complete copies of
all Assumed Agreements, including all amendments thereto.


 

 

 

          7.3. Additional Representations and Warranties of Therabel. Therabel
hereby represents and warrants to Javelin that, Therabel has no products
currently under development or Commercialization that will compete with the
Licensed Product and Therabel shall not develop, have developed, import, make,
have made, use, offer to sell and/or sell any injectable non-steroidal
anti-inflammatory drug for use in the Field for the treatment of any indication
for which the Licensed Product is approved in the Territory, except pursuant to
the Agreement.

 

 

 

          7.4. No Inconsistent Agreements. Neither Party has in effect, and
after the Execution Date neither Party shall enter into, any oral or written
agreement or arrangement that would be inconsistent with its obligations under
this Agreement or limit the ability of either Party, as the case may be, to
grant or accept the license set forth in Section 2 of this Agreement.

 

 

 

          7.5. Disclaimer. THE FOREGOING WARRANTIES OF EACH PARTY ARE IN LIEU OF
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTIES OF NONINFRINGEMENT, ANY IMPLIED WARRANTIES OF MERCHANTABILITY
OR ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE
HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED. EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE MANUFACTURE OR COMMERCIALIZATION OF ANY
LICENSED PRODUCT UNDER THIS AGREEMENT WILL BE SUCCESSFUL.


 

 

 

 

8.

INTELLECTUAL PROPERTY.

 

 

 

 

 

8.1. Ownership.

 

 

 

 

 

                 8.1.1. Ownership of Technology. Determinations as to which
Party has invented any Patent Right or Know-How shall be made in accordance with
the standards of inventorship under U.S. patent law. Subject to the license
grant under Section 2 of this Agreement, Javelin shall own all Javelin
Technology and Therabel Technology. In the case of Therabel Technology, Therabel
shall assign and cause its employees, consultants and agents to assign its
rights, title and interest in and to all Therabel Technology to Javelin and, in
connection therewith, shall, at its own expense, execute any documents and take
any actions reasonably requested by Javelin to effect such assignment.

34

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

                 8.1.2. Employee Assignment. To the extent permissible under
Applicable Laws, each Party will cause each employee and contractor conducting
work on such Party’s behalf under this Agreement that is of such a nature that
such work may result in creation of any intellectual property rights to sign a
contract that (i) compels prompt disclosure to the Party of all Javelin
Technology or Therabel Technology, as applicable, conceived or reduced to
practice by such employee or contractor during any performance under this
Agreement, (ii) automatically assigns to the Party all right, title and interest
in and to all such Technology and all Patent Rights disclosing or claiming such
Technology, and (iii) obligates such persons to similar obligations of
confidentiality as set forth in this Agreement. Each Party will require each
employee and contractor conducting work on such Party’s behalf under this
Agreement that is of such a nature that such work may result in creation of any
intellectual property rights to maintain, records in sufficient detail and in a
good scientific manner appropriate for patent purposes to properly reflect all
work done.

 

 

 

 

 

 

8.2. Prosecution and Maintenance of Patent Rights and other IP Rights.

 

 

 

                 8.2.1. Patent Prosecution and Maintenance. [***] will be
primarily responsible for the preparation, filing, prosecution and maintenance
of the Javelin Patent Rights, the Javelin Technology, the Therabel Patent Rights
(if any) and the Therabel Technology (if any) in the Territory.

 

 

 

                 8.2.2. Reversion Rights. If [***] decides not to file,
prosecute or maintain a Patent Right covering, as applicable, Javelin Technology
or Therabel Technology, to the extent such Technology is necessary or useful to
Manufacture, or Commercialize a Licensed Product or conduct Regulatory
Submission Activities, with respect to Javelin Technology or Therabel Technology
within the Territory, it shall give [***] reasonable notice to that effect
sufficiently in advance of any deadline for any filing with respect to such
Patent Right or such Javelin Technology or Therabel Technology to permit [***]
to carry out such activity. After such notice, [***] may file, prosecute and
maintain the Patent Right or the Javelin Technology or Therabel Technology, and
perform such acts as may be reasonably necessary for Therabel to file, prosecute
or maintain such Patent Right or such Javelin Technology or Therabel Technology,
at its sole cost and expense. If [***] does so elect, then [***] shall provide
such cooperation to [***], including the execution and filing of appropriate
instruments, as may reasonably be requested to facilitate the transition of such
patent activities, and shall assign all of its right, title and interest to such
patent, other than its rights thereto provided by this-Agreement, to [***].

 

 

 

                 8.2.3. Costs and Expenses. Costs and expenses of filing,
prosecuting, maintaining, and extending the Javelin Patent Rights and the
Javelin Technology, in the Territory will be [***]. Costs and expenses of
filing, prosecuting, maintaining, and

35

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

extending the Therabel Patent Rights (if any) and the Therabel Technology (if
any) shall be at [***] expense.


 

 

 

 

 

 

8.3. Trademarks.

 

 

 

 

 

                 8.3.1. Licensed Product Trademark. Javelin herewith grants to
Therabel, for the entire Term, an irrevocable and royalty-free license to use
the Trademarks for the purpose of Manufacturing, seeking Regulatory Approval for
and/or Commercializing Licensed Products in accordance with the terms of this
Agreement. All Licensed Products shall be sold in the Territory using the
Dyloject Trademark. To the extent that the Dyloject Trademark is not a
registered Trademark in a country in the Territory, and is not capable of being
registered or used in such country under Applicable Law, Therabel may select a
Trademark for the Licensed Product in such country. No such Trademark shall be
used outside the Territory, unless otherwise agreed by the Parties in writing.
Without prejudice to the last sentence below, Javelin shall own such Trademarks
subject to the license granted to Therabel herein, and shall be responsible for
the filing, prosecution and maintenance of such Trademarks in the applicable
country or countries within the Territory. If Javelin decides not to file,
prosecute or maintain a Trademark in a country of the Territory, it shall give
Therabel reasonable notice to that effect sufficiently in advance of any
deadline for any filing with respect to such Trademark in such country to permit
Therabel to carry out such activity. After such notice, Therabel may file,
prosecute and maintain such Trademark in such country. In the event Therabel
elects to pursue such activities, (i) Therabel shall become the owner of the
Trademarks with respect to the Territory and (ii) the expenses of the selection,
filing, prosecution and maintenance of the Trademark shall be borne by Therabel.

 

 

 

 

 

                 8.3.2. Trademark Use. The manner of use of the Trademarks shall
be subject to periodic review by the JSC. Neither Party shall use the Trademarks
in a way that is inconsistent with the usage instructions approved by the JSC
or, except as otherwise provided herein, use the Trademarks in combination with
its other trademarks in a manner which would create combination marks. The
Parties shall utilize the Trademarks within the Territory only in accordance
with this Agreement.

 

 

 

 

 

                 8.3.3. Party Name on Licensed Product Promotional Material.
Subject to Applicable Laws, all Licensed Product promotional material will
include Javelin’s trade name, Trademark, and other logos requested by Javelin
(the “Javelin House Marks”) in a manner approved by the JSC. To effectuate the
purposes of this Agreement, Javelin hereby grants to Therabel a royalty free
license (with right of sublicense to its Affiliates or as expressly provided in
Section 2.2), to use and display the Trademarks and the Javelin House Marks in
connection with the Commercialization of the Licensed Product in the Territory,
and all in accordance with this Agreement. All goodwill arising from the use of
such Trademarks and Javelin House Marks shall inure to the benefit of Javelin.

36

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

 

8.4. Enforcement of Technology Rights and Trademarks.

 

 

 

 

 

                 8.4.1. Notice. If Javelin or Therabel becomes aware that any
Javelin Technology or Therabel Technology or any of the Trademarks is infringed
or misappropriated by a Third Party in the Territory in the Field or is subject
to a declaratory judgment action arising from such infringement (collectively,
an “Infringement”), Javelin or Therabel, as the case may be, shall promptly
notify the other Party.

 

 

 

 

 

                 8.4.2. Enforcement. Javelin shall have the first right (but not
the obligation), to enforce such Technology or Trademark against such
Infringement; provided, that (i) Therabel shall have the right to join such
proceeding at any time at its own expense and shall do so at any time (subject
to Section 8.4.3) if it is deemed to be a necessary Party by the tribunal in
which the Infringement is being prosecuted and (ii) neither Party shall admit
the invalidity or unenforceability of any Technology owned solely by or jointly
with the other Party without the other Party’s prior written consent. In the
event Javelin declines to prosecute the infringing technology or to defend such
claim within [***] days (or such shorter period as may be required to comply
with legal or regulatory deadlines which relate to such infringement) of
becoming aware thereof, Therabel shall have the right to so enforce or defend.
The Parties will collaborate in the choice of counsel with respect to such
action and the comments of Therabel shall not be unreasonably rejected with
respect to strategic decisions and their implementation with respect to such
action. In furtherance of the foregoing, Javelin shall keep Therabel reasonably
informed, in person or by telephone, regarding the status and costs of such
action or proceeding prior to and during any such enforcement. Neither Party
shall settle any such action without the written consent of the other Party,
such consent not to be unreasonably withheld. Neither Party shall incur any
liability to the other as a consequence of such litigation or any unfavorable
decision resulting therefrom, including any decision holding any of the Javelin
Technology or Therabel Technology invalid, not infringed, not misappropriated or
unenforceable.

 

 

 

 

 

                 8.4.3. Costs and Recoveries. The Parties agree that the costs
of such prosecution or defense of validity, shall be at [***]. The Parties agree
that if Therabel joins the enforcement proceedings pursuant to Section 8.4.2,
the proceeds of any awards, judgments or settlements obtained in connection with
an Infringement in the Territory shall first be used to reimburse each party for
all out-of-pocket costs incurred by the Parties in such prosecution or defense
and validity, and the remainder shall [***].

 

 

 

 

 

 

8.5. Third Party Claims.

 

 

 

 

 

                 8.5.1. Third Party Claims - Course of Action. If the
Commercialization, Manufacture or Development of a Licensed Product under this
Agreement is alleged by a Third Party to infringe a Third Party’s patent
right(s) or misappropriate a Third Party’s

37

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

 

 

trade secret, the Party becoming aware of such allegation shall promptly notify
the other Party thereof, in writing, reasonably detailing the claim.

 

 

 

 

 

                    8.5.2. Third Party Suit. Without prejudice to Section 7.2(h)
above, if a Third Party sues a Party (the “Sued Party”) alleging that the Sued
Party’s or the Sued Party’s Sublicensees’ Manufacture, Commercialization or
Development of a Licensed Product infringes or shall infringe said Third Party’s
patent right(s) or misappropriates said Third Party’s trade secret or infringes
said Third Party’s trademarks, then upon the Sued Party’s request and in
connection with the Sued Party’s defense of any such Third Party suit, the other
Party shall provide reasonable assistance to the Sued Party for such defense and
shall join such suit if deemed a necessary party. The Sued Party shall keep the
other Party, if such other Party has not joined in such suit, reasonably
informed on a [***] basis, in person or by telephone, prior to and during the
pendency of any such suit. The Sued Party shall not admit the invalidity of any
patent within the Javelin Patent Rights or the Therabel Patent Rights, nor
settle any such suit, without written consent of the other Party, such consent
not to be unreasonably withheld. Subject to the Parties’ respective indemnity
obligations pursuant to Section 10.1 and 10.2, all litigation expenses,
including settlement costs, royalties paid in settlement of any such suit, and
the payment of any damages to the Third Party, will be (i) paid by Javelin if it
relates to a Third Party Suit that already existed at the Execution Date and
(ii) shared equally by the Parties if it relates to a Third Party Suit that is
introduced after the Execution Date.

 

 

 

 

 

          8.6. Patent Marking. Each Party agrees to mark and have its Affiliates
and all Sublicensees mark all Licensed Products (or their containers or labels)
sold pursuant to this Agreement in accordance with the applicable statutes or
regulations in the country or countries of manufacture and sale thereof.

 

 

 

 

 

          8.7. No Implied Licenses. Except as expressly set forth in this
Agreement, no right or license under any Javelin Technology or Therabel
Technology is granted or shall be granted by implication as a result of the
respective rights of the Parties under this Agreement. All such rights or
licenses are or shall be granted only as expressly provided in this Agreement.

 

 

 

 

 

          8.8. Privileged Communications. In furtherance of this Agreement, it
is expected that Therabel and Javelin will, from time to time, disclose to one
another privileged communications with counsel, including opinions, memoranda,
letters and other written, electronic and verbal communications. Such
disclosures are made with the understanding that they shall remain confidential,
they will not be deemed to waive any applicable attorney-client privilege and
that they are made in connection with the shared community of legal interests
existing between Javelin and Therabel, including the community of legal
interests in avoiding infringement of any valid, enforceable patents of Third
Parties and maintaining the validity of Javelin Patent Rights and Therabel
Patent Rights.

38

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

9.

TERM AND TERMINATION.

 

 

 

          9.1. Term. The term of this Agreement shall commence on the Effective
Date and, unless earlier terminated as provided in this Section 9 shall continue
in full force and effect on a country-by-country basis as long as any Licensed
Product is being Developed or Commercialized for use in the Field (the “Term”).
The Agreement cannot be terminated unilaterally by either Party, unless in
accordance with the provisions of this Agreement.

 

 

 

          9.2. Termination.

 

 

 

                    9.2.1. Termination for Material Breach. This Agreement may
be terminated effective immediately on a country-by-country basis, or in its
entirety, by written notice by either Party at any time during the Term if the
other Party materially breaches this Agreement, which breach remains uncured for
[***] days measured from the date written notice of such breach is received by
the breaching Party, which notice shall specify the nature of the breach and
demand its cure, provided, however, that if such breach is not capable of being
cured within the stated period and the breaching Party uses Commercially
Reasonable Efforts to cure such breach during such period and presents a
mutually agreeable remediation plan for such breach, this Agreement shall not
terminate and the cure period shall be extended for such period provided in the
remediation plan as long as the breaching party continues to use Commercially
Reasonable Efforts to pursue the cure as provided in such remediation plan. In
the event a material breach affects only certain but not all countries in the
Territory, the remedy of termination shall only be effective, on a
country-by-country basis with respect to the countries as to which such material
breach occurred. Notwithstanding anything to the contrary set forth herein but
subject to the limitations set forth in Section 10.1, termination shall not be
deemed to relieve a defaulting party from any liability arising from such
default.

 

 

 

                    9.2.2. Termination for Failure of Effective Date. If the
Effective Date of this Agreement has not occurred on or before the [***] day
following the Execution Date, either Party may, at any time thereafter until the
Effective Date, terminate this Agreement immediately upon notice to the other
Party. Notwithstanding the foregoing, Javelin undertakes to formally request for
the approvals as referred to in Section. 6.1 above at the latest within [***]
days following the Execution Date.

 

 

 

                    9.2.3. Therabel Right of Termination. Prior to its
expiration, this Agreement may be terminated in its entirety (or with respect to
the European Union countries collectively or with respect to the non-European
Union countries collectively) at any time by Therabel for [***] effective upon
[***] prior written notice to Javelin. If Therabel terminates for a material
safety issue, Therabel will provide all assistance reasonably requested by
Javelin for at least [***] days after such termination to identify, further
characterize and fully document such safety issue and, subject to the last
sentence

39

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

of this Section 9.2.3, provide such other assistance as might be reasonably
useful or necessary for Javelin to continue with the development or
commercialization of the Licensed Product, but shall not be required to
undertake any studies or other Development not then provided by the Development
Plans. In addition, Therabel shall not be required to undertake any Development,
Manufacturing or Commercialization activities or any other activities, in each
case which implicate a material safety issue during such [***] day period.

 

 

 

                    9.2.4. Violation of Law. This Agreement may be terminated by
either Party on giving [***] days’ written notice to the other, which shall be
effective on the expiration date of such [***] day period in the event that the
other Party (the “Violating Party’) is convicted of a felony for violating, or a
final, non-appealable order is issued by a court of competent jurisdiction
finding that the Violating Party violated, any Applicable Laws, the Federal
Foreign Corrupt Practices Act or any securities laws or regulations
(collectively, the “Relevant Laws”), which are of such a nature that the
Violating Party’s violation of such Relevant Laws would prevent or substantially
diminish a Party from performing or having the ability to perform its obligation
pursuant to this Agreement. Such notice of termination must be given within
[***] days of the terminating Party becoming aware of the circumstances
described in this Section 9.2.4.

 

 

 

                    9.2.5. Effects of Termination b Therabel without Cause orb
Javelin with Cause. If this Agreement is terminated by Therabel pursuant to
9.2.3, or by Javelin pursuant to Sections 9.2.1, 9.2.4, 9.2.7 or 9.3:


 

 

 

          (a) All licenses granted by Javelin to Therabel hereunder shall
automatically terminate;

 

 

 

          (b) Therabel shall assign to Javelin all right, title and interest in
and to: (i) all Regulatory Submissions and Regulatory Approvals pertaining to
any Licensed Product Controlled by Therabel, (ii) all of Therabel’s interest in
any Trademark (including, without limitation, the goodwill symbolized by such
Trademark) used to brand the Licensed Product (iii) all of Therabel’s interest
in any copyrights to the extent necessary or useful for Commercializing the
Licensed Product and (iv) all agreements related to the Manufacture of Licensed
Products;

 

 

 

          (c) Therabel shall furnish Javelin with reasonable cooperation to
assure a smooth transition of any clinical or other studies in progress related
to a Licensed Product which Javelin determines to continue in compliance with
Applicable Laws and ethical guidelines applicable to the transfer or termination
of any such studies. In addition, Therabel will return to Javelin or destroy, at
Javelin’s sole discretion, all Javelin Confidential Information. Except as
provided by this Section as of the Effective Date of such termination, Therabel
shall have no further obligation to Javelin;

40

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          (d) For a period of up to [***] following such termination, Therabel
shall, at Javelin’s request, supply Licensed Product to Javelin for sale in the
Territory at a transfer price equal to Therabel’s cost;

 

 

 

          (e) Until termination is effective, Therabel shall continue to perform
its obligations under the Regulatory Submission Plans and Commercialization Plan
then in effect and pay all costs allocated for it to pay in accordance with any
budgets then in effect, except with respect to activities that Javelin elects to
discontinue; and

 

 

 

          (f) Therabel shall be responsible for all costs incurred by Javelin
related to the transfer of marketing authorizations for the Licensed Product to
a Third Party.


 

 

 

Subsection (a) above will be effective upon any such termination, and
subsections (b), (c) and (d) and above shall be effective upon termination, or
if such termination is by Therabel pursuant to Section 9.2.3, upon the earlier
of such termination or Javelin’s earlier election.

 

 

 

                    9.2.6. Effects of Termination by Therabel. Upon any
termination of this Agreement by Therabel pursuant to Sections 9.2.1, 9.2.2,
9.2.4, 9.2.7 or 9.3, all licenses granted by either Party to the other shall
terminate and neither Party shall have any further liability to the other except
to the extent of provisions which survive the termination of this Agreement by
their respective terms and obligations accrued but remaining outstanding as of
the effectiveness of termination.

 

 

 

                    9.2.7. Bankruptcy. This Agreement may be terminated by
written notice by either Party at any time during the Term of this Agreement if
the other Party shall file in any court or Agency, pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of that Party or of its assets, or if the other Party proposes a written
agreement of composition or extension of its debts, or if the other Party shall
be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within [***] days after the
filing thereof, or if the other Party shall propose or be a Party to any
dissolution or liquidation, or if the other Party shall make an assignment for
the benefit of its creditors.

 

 

 

          9.3. Change of Control. Each Party shall notify the other Party in
writing, referencing this Section of the Agreement, immediately upon any Change
of Control, and shall provide such notice where possible at least [***] days
prior to the Change of Control.

41

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          9.4. Survival of Certain Obligations. Expiration or termination of
this Agreement shall not relieve the Parties of any obligation accruing before
such expiration or termination. The provisions of this Agreement that must, by
their nature, survive expiration or termination of this Agreement to give effect
to their intent, shall so survive, including without limitation Section 2.3;
Section 5.4.1; Section 6; Section 9 and Section 10. Any expiration or early
termination of this Agreement shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement before
termination.

 

 

10.

LICENSED PRODUCT LIABILITY, INDEMNIFICATION AND INSURANCE.

 

 

 

          10.1. Indemnification by Javelin. Javelin and its Affiliates shall
indemnify and hold Therabel harmless from and against all damages, losses,
expenses, claims (including wrongful death), demands, suits, penalties,
judgments or administrative and judicial orders and liabilities (including, but
not limited to, reasonable counsel fees and expenses) incurred, assessed or
sustained by Therabel, its Affiliates, or any of their officers, directors, or
employees with respect to, involving, or arising out of (i) Javelin’s negligence
or willful misconduct, (ii) Javelin’s breach of any representation, warranty,
obligation or covenant of this Agreement, and (iii) Javelin’s defense of any
claim of Third Party infringement as set forth in Section 8.4.2.

 

 

 

          10.2. Indemnification by Therabel. Therabel and its Affiliates shall
indemnify and hold Javelin and its Affiliates harmless from and against all
damages, losses, expenses, claims (including wrongful death and product
liability), demands, suits, penalties, judgments or administrative and judicial
orders and liabilities (including, but not limited to, reasonable counsel fees
and expenses) incurred, assessed or sustained by Javelin, its Affiliates, or any
of their officers, directors, or employees with respect to, involving, or
arising out of (i) Therabel’s negligence or willful misconduct, (ii) Therabel’s
breach of any representation, warranty, obligation or covenant of this
Agreement, (iii) Therabel’s defense of any claim of Third Party infringement as
set forth in Section 8.4.2, or (iv) the sale, packaging, labeling, handling,
advertising, distribution, consumption or use of the Licensed Product; except to
the extent such claim arises from an event for which Javelin has an obligation
to indemnify Therabel under Section 10.1.

 

 

 

          10.3. Procedure. Each Party shall notify the other in the event it
becomes aware of a claim for which indemnification may be sought hereunder. In
case any proceeding (including any governmental investigation) shall be
instituted involving any Party in respect of which indemnity may be sought
pursuant to this Section 10, such Party (the “Indemnified Party”) shall promptly
notify the other Party (the “Indemnifying Party”) in writing and the
Indemnifying Party and Indemnified Party shall meet to discuss how to respond to
any claims that are the subject matter of such proceeding. The Indemnifying
Party, upon request of the Indemnified Party, shall retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and
shall pay the fees and

42

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

expenses of such counsel related to such proceeding. In any such proceeding, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party
unless (i) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and representation of both Parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. All such fees and expenses incurred pursuant to Section 10.1 or 10.2 shall
be reimbursed as they are incurred. The Indemnifying Party shall not be liable
for any settlement of any proceeding unless effected with its written consent.
The Indemnifying Party shall not, without the written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which the Indemnified Party is, or arising out of the same set of facts could
have been, a party and indemnity could have been sought hereunder by the
Indemnified Party, unless such settlement includes an unconditional release of
the Indemnified Party from all liability on claims to which the indemnity
relates that are the subject matter of such proceeding.

 

 

 

          10.4. Insurance. Javelin further agrees to use its reasonable efforts
to obtain and maintain Product Liability Insurance, with reputable and
financially secure insurance carriers to cover its indemnification obligations
under Sections 10.1 with limits of not less than [***] per occurrence and [***]
in the aggregate until the Existing Inventory produced by Precision and supplied
by Javelin to Therabel is fully depleted. Limits may be covered by a combination
of primary and umbrella insurance policies.

 

 

 

Therabel further agrees to use its reasonable efforts to obtain and maintain,
during the Term of this Agreement, Product Liability Insurance, with reputable
and financially secure insurance carriers to cover its indemnification
obligations under Sections 10.2 with limits of not less than [***] per
occurrence and [***] in the aggregate from and after commercial launch. Limits
may be covered by a combination of primary and umbrella insurance policies.

 

 

 

          10.5. Liability Limitations. WITHOUT PREJUDICE TO THE FOREGOING, IN NO
EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT THE DAMAGES RESULT FROM A PARTY’S WILLFUL
MISCONDUCT OR ARISE FROM A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
SECTION 10.

43

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

11.

MISCELLANEOUS.

 

 

 

          11.1. Governing Law and Arbitration. The interpretation and
construction of this Agreement shall be governed by the laws of The State of New
York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. Any and all disputes arising out of or
in connection with this Agreement, including but not limited to disputes
regarding its validity, interpretation or termination, shall be resolved and
settled through negotiation between the Parties. To that effect, either Party
shall serve a written notice upon the other (a “Dispute Notice”) proposing that
the Parties seek to resolve the dispute by negotiation. If a dispute is not
resolved within [***] days of the receipt of the Dispute Notice, such dispute
shall, at the request of either Party, be settled in accordance with the ICC
rules of arbitration by three arbitrators appointed in accordance with those
rules. The site of arbitration shall be Geneva, Switzerland. The arbitration
shall be conducted in English.

 

 

 

          11.2. Force Majeure. No liability shall result from, and no right to
terminate shall arise, in whole or in part, based upon any delay in performance
or non-performance, in whole or in part, by either of the Parties to this
Agreement to the extent that such delay or non-performance is caused by an event
of Force Majeure. “Force Majeure” means an event that is beyond a non-performing
Party’s reasonable control, including an act of God, act of the other Party,
strike, lock-out or other industrial/labor dispute, war, not, civil commotion,
terrorist act, malicious damage, epidemic, quarantine, fire, flood, storm,
natural disaster or compliance with any law or governmental order, rule,
regulation or direction, whether or not it is later held to be invalid or
inapplicable. The Force Majeure Party shall within [***] days of the occurrence
of the Force Majeure event, give written notice to the other Party stating the
nature of the Force Majeure event, its anticipated duration and any action being
taken to avoid or minimize its effect. Any suspension of performance shall be of
no greater scope and of no longer duration than is reasonably required and the
Force Majeure Party shall use reasonable effort to remedy its inability to
perform; provided, however, if the suspension of performance continues or is
anticipated to continue for [***] days after the date of the occurrence, the
unaffected Party shall have the right but not the obligation to perform on
behalf of the Force Majeure Party for a period of such Force Majeure and such
additional period as may be reasonably required to assure a smooth and
uninterrupted transition of such activities. If such failure to perform would
constitute a material breach of this Agreement in the absence of such event of
Force Majeure, and continues for [***] from the date of the occurrence and the
Parties are not able to agree on appropriate amendments within such period, such
other Party shall have the right, notwithstanding the first sentence of this
Section 11.2, to terminate this Agreement immediately by written notice to the
Force Majeure Party, in which case neither Party shall have any liability to the
other except for those rights and liabilities that accrued prior to the date of
termination and the consequences of termination pursuant to Sections 9.2.5 or
9.2.6, as applicable, as if such termination was a termination as to which such
consequences applied.

44

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          11.3. Additional Approvals. Therabel and Javelin shall cooperate and
use respectively all reasonable efforts to make all other registrations, filings
and applications, to give all notices and to obtain as soon as practicable all
governmental or other consents, transfers, approvals, orders, qualifications
authorizations, permits and waivers, if any, and to do all other things
necessary or desirable for the consummation of the transactions as contemplated
hereby. Neither Party shall be required, however, to divest or out-license
products or assets or materially change its business if doing so is a condition
of obtaining any governmental approvals of the transactions contemplated by this
Agreement.

 

 

 

          11.4. Waiver and Non-Exclusion of Remedies. A Party’s failure to
enforce, at any time or for any period of time, any provision of this Agreement,
or to exercise any right or remedy shall not constitute a waiver of that
provision, right or remedy or prevent such Party from enforcing any or all
provisions of this Agreement and exercising any rights or remedies. To be
effective any waiver must be in writing. The rights and remedies provided herein
are cumulative and do not exclude any other right or remedy provided by law or
otherwise available except as expressly set forth herein.

 

 

 

          11.5. Notices.

 

 

 

                    11.5.1. Notice Requirements. Any notice, request, demand,
waiver, consent, approval or other communication permitted or required under
this Agreement shall be in writing, shall refer specifically to this Agreement
and shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognized
overnight delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in Section 11.5.2 or to such
other address as the Party to whom notice is to be given may have provided to
the other Party in accordance with this Section 11.5.1. Such Notice shall be
deemed to have been given as of the date delivered by hand or transmitted by
facsimile (with transmission confirmed) or on the second Business Day (at the
place of delivery) after deposit with an internationally recognized overnight
delivery service. This Section is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Agreement.

45

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

11.5.2.

 Address for Notice.

 

 

 

 

For:

Javelin Pharmaceuticals, Inc.

 

 

125 Cambridge Park Drive

 

 

Cambridge, MA 02140

 

 

Fax: 617-349-4505

 

 

Attn: General Counsel

 

 

 

 

With a copy to:

 

 

 

 

 

Javelin Pharmaceuticals, Inc.

 

 

125 Cambridge Park Drive

 

 

Cambridge, MA 02140

 

 

Fax: 617-349-4505

 

 

Attn: Office of Business Development

 

 

 

 

And a copy to:

 

 

 

 

 

Ropes & Gray LLP

 

 

One International Place

 

 

Boston, MA 02110

 

 

Fax: 617-951-7050

 

 

Attn: Marc Rubenstein

 

 

 

 

For:

Therabel Pharma NV.

 

 

Takkebijsters 17

 

 

4817BL Breda

 

 

the Netherlands

 

 

Fax:

 

 

Attn:

 

 

 

 

With a copy to:

 

 

 

 

 

Dechert LLP

 

 

480 Avenue Louise, box 13

 

 

B-1050 Brussels, Belgium

 

 

Fax : +32 2 535 54 00

 

 

Attn: Fabrice Mourlon Beernaert

46

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          11.6. Entire Agreement. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter of the
Agreement. This Agreement supersedes all prior agreements, whether written or
oral, with respect to the subject matter hereof Each Party confirms that it is
not relying on any representations, warranties or covenants of the other Party
except as specifically set out in this Agreement. Nothing in this Agreement is
intended to limit or exclude any liability for fraud. All Schedules or Exhibits
referred to in this Agreement are intended to be and are hereby specifically
incorporated into and made a part of this Agreement. In the event of any
inconsistency between any such Schedules or Exhibits and this Agreement, the
terms of this Agreement shall govern.

 

 

 

          11.7. Amendment. Any amendment or modification of this Agreement must
be in writing and signed by authorized representatives of both Parties.

 

 

 

          11.8. Assignment. Neither Party may assign its rights or delegate its
obligations under this Agreement, in whole or in part without the prior written
consent of the other Party, except that each Party shall always have the right,
without such consent, (a) to perform any or all of its obligations and exercise
any or all of its rights under this Agreement through any of its Affiliates, and
(b) on written notice to the other Party, to assign any or all of its rights and
delegate or subcontract any or all of its obligations hereunder (i) to any of
its Affiliates, (ii) in connection with a Change of Control or (iii) to a
successor to substantially all of the assets of the business related to the
Licensed Product. Notwithstanding the foregoing, each Party shall remain
responsible for any failure to perform on the part of any such Affiliates. Any
attempted assignment or delegation in violation of this Section shall be void.

 

 

 

          11.9. No Benefit to Others. The provisions of this Agreement are for
the sole benefit of the Parties and their successors and permitted assigns, and
they shall not be construed as conferring any rights in any other persons except
as otherwise expressly provided in this Agreement.

 

 

 

          11.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile transmission shall be as
effective as an original executed signature page.

 

 

 

          11.11. Severability. To the fullest extent permitted by applicable
law, the Parties waive any provision of law that would render any provision in
this Agreement invalid, illegal or unenforceable in any respect. If any
provision of this Agreement is held to be invalid, illegal or unenforceable, in
any respect, then such provision will be given no effect by the Parties and
shall not form part of this Agreement. To the fullest extent permitted by
applicable law and if the rights or obligations of any Party will not be

47

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

materially and adversely affected, all other provisions of this Agreement shall
remain in full force and effect and the Parties will use their best efforts to
negotiate a provision in replacement of the provision held invalid, illegal or
unenforceable that is consistent with applicable law and achieves, as nearly as
possible, the original intention of the Parties.

 

 

 

          11.12. Further Assurance. Each Party shall perform all further acts
and things and execute and deliver such further documents as may be necessary or
as the other Party may reasonably require to implement or give effect to this
Agreement.

 

 

 

          11.13. Publicity. Notwithstanding Section 6.2.6, it is understood that
the Parties will issue a press release announcing the execution of this
Agreement in such form as the Parties shall mutually agree. The Parties agree to
consult with each other reasonably and in good faith with respect to the text
and timing of any subsequent press releases relating to the Agreement or the
activity hereunder prior to the issuance thereof, provided that a Party may not
unreasonably withhold consent to such releases, and that either Party may issue
such press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure or which are consistent with information disclosed in prior releases
properly made hereunder.

 

 

 

          11.14. Relationship of the Parties. The status of a Party under this
Agreement shall be that of an independent contractor. Nothing contained in this
Agreement shall be construed as creating a partnership, joint venture, or agency
relationship between the Parties or, except as otherwise expressly provided in
this Agreement, as granting either Party the authority to bind or contract any
obligation in the name of or on the account of the other Party or to make any
statements, representations, warranties, or commitments on behalf of the other
Party. All persons employed by a Party or any of its Affiliates shall be
employees of such Party or its Affiliates and not of the other Party or such
other Party’s Affiliates and all costs and obligations incurred by reason of any
such employment shall be for the account and expense of such Party or its
Affiliates, as applicable.

[Remainder of Page Intentionally Left Blank]

48

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

 

          IN WITNESS WHEREOF, duly authorized representatives of the Parties
have duly executed this Agreement to be effective as of the Execution Date.


 

 

 

 

 

THERABEL PHARMA NV

 

JAVELIN PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Jean-Michel Robert

 

By:

/s/ Martin J. Driscoll

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Jean-Michel Robert

 

Name: Martin J. Driscoll

 

 

 

Title: Director

 

Title: Chief Executive Officer

1

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

SCHEDULE 1.42

Javelin Patent Rights

The following are those patent applications and patents Controlled by Javelin,
which Javelin, as of the Effective Date, has identified as potentially being
useful in connection with the Licensed Product in the Field and Territory.

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Status

 

Country

 

Application
Number

 

Filing Date

 

Patent
Number

 

Issue
Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

1

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

SCHEDULE 1.71

Territory

[***]

2

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

SCHEDULE 4.5(A)

Assumed Agreements

Development and Toll Manufacturing Agreement between Javelin Pharmaceuticals,
Inc. and Baxter Healthcare Corporation dated as of July 30, 2008.

Master Services Agreement between Javelin Pharmaceuticals, Inc. and Innovex
Europe Limited dated as of July 30, 2007 and all project orders thereunder

Services Agreement between Javelin Pharmaceuticals, Inc. and Almac Pharma
Services Limited dated 2007

Three-Way Technical Agreement among Javelin Pharmaceuticals, Inc., Baxter
Healthcare Corporation and Almac Pharma Services, UK dated September 18, 2008

SCHEDULE 4.5(B)

Pursuant to the agreements with Baxter Healthcare Corporation and Almac Pharma
Services Limited, the Company has minimum purchase obligations and minimum
service obligations, respectively

3

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

SCHEDULE 4.4(C)

Quantities and Pricing for Existing Inventory

[***]

4

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

SCHEDULE 7.2(e)

Javelin Agreements with Third Parties

License Agreement among Farmarc N.A.N.V., Farmac Netherlands, B.V., Shimoda
Biotech (Proprietary) Ltd. and Innovated Drug Delivery Systems, Inc. dated as of
December 14, 2001

5

--------------------------------------------------------------------------------